

EXHIBIT 10.1


Portions of this document have been omitted
pursuant to a request for confidential treatment.  The
omitted portions are marked ***** and have been
filed separately with the Commission.


Blue Hills Seawater Reverse
 
Osmosis Plant


FORM OF AGREEMENT
FOR
DESALINATED WATER SUPPLY


Between:
 
Water and Sewerage
Corporation
 
[logo1a.jpg]
 
And:
 
[logo2.jpg]
[logo3.jpg]
CONSOLIDATED
WATER
Waterfields Company Limited

 
MAY 2005

CONFIDENTIAL
 
 

--------------------------------------------------------------------------------

 

BLUE HILLS SEAWATER REVERSE OSMOSIS PLANT
PART 2 - BIDDING AND CONTRACT DOCUMENTS
 
FORM OF AGREEMENT FOR DESALINATED WATER SUPPLY


TABLE OF CONTENTS
 

       
Page
         
1.
 
GENERAL
 
1
         
2.
 
DEFINITIONS
 
1
         
3.
 
CONTRACTOR'S CONSTRUCTION OBLIGATIONS
 
5
         
4.
 
SITE USAGE
 
7
         
5.
 
TERM AND DURATION
 
7
         
6.
 
ELECTRICAL POWER SUPPLY AND FUEL OIL SUPPLY
 
8
         
7.
 
PURCHASE BY THE CORPORATION OF SATISFACTORY DESALINATED WATER
 
10
         
8.
 
BASIC ELEMENTS OF THE PRICE PER 1000 IMPERIAL GALLONS DELIVERED
 
13
         
9.
 
DELIVERED AND ACCEPTED DESALINATED WATER AMOUNTS
 
13
         
10.
 
ADJUSTMENTS IN THE PAYMENTS FOR DESALINATED WATER DELIVERED
 
15
         
11.
 
PARTIES TO WHOM DESALINATED WATER MAY BE SOLD
 
18
         
12.
 
PAYMENTS
 
18
         
13.
 
UNSATISFACTORY DESALINATED WATER
 
19
         
14.
 
PLANT "SERVICE" WATER
 
19
         
15.
 
OWNERSHIP OF THE PLANT AND DISPOSITION OF THE PLANT AT THE END OF THE CONTRACT
PERIOD
 
20
         
16.
 
PLANT BUYOUT PRICE SCHEDULE
 
21
         
17.
 
SECURITIES
 
21
         
18.
 
INSURANCES
 
23
         
19.
 
DAMAGES TO THE CORPORATION'S AND OTHERS PROPERTY
 
27
         
20.
 
THE CONTRACTOR'S RESPONSIBILITY FOR DESALINATED WATER AFTER DELIVERY TO THE
CORPORATION
 
27
         
21.
 
LAND FOR PLANT CONSTRUCTION PURPOSES
 
28
         
22.
 
RESPONSIBILITY FOR THE PHYSICAL CONDITION AND SECURITY OF THE PLANT DURING THE
PERIOD OF AGREEMENT
 
28

 

--------------------------------------------------------------------------------




23.
 
THE CONTRACTOR'S REGULAR REPORTS TO THE CORPORATION
 
28
         
24.
 
APPROVAL OF THE CONTRACTOR'S OPERATING AND MAINTENANCE PERSONNEL
 
28
         
25.
 
PERSONNEL ENGAGED BY THE CONTRACTOR
 
29
         
26.
 
WORK PERMITS
 
29
         
27.
 
CORPORATION'S RIGHTS TO VISIT AND INSPECT THE PLANT
 
29
         
28.
 
RECTIFICATION OF DEFECTS AND DEFICIENCIES
 
29
         
29.
 
NOTICE OF CESSATION OF PRODUCTION
 
30
         
30.
 
REPLACEMENT OF DEFECTIVE MEMBRANES, MICRON SIZE CARTRIDGE FILTER ELEMENTS AND
MULTIMEDIA FILTRATION MATERIALS
 
30
         
31.
 
CORPORATION'S INSPECTION OF THE PLANT DURING THE CONSTRUCTION PERIOD
 
30
         
32.
 
VERIFICATION OF DESALINATED WATER QUANTITY, QUALITY AND PLANT PERFORMANCE
GUARANTEES
 
31
         
33.
 
THE CONTRACTOR'S OBLIGATIONS AT THE COMPLETION OF THE DESALINATED WATER DELIVERY
PERIOD
 
33
         
34.
 
PLANT DESIGN FOR MINIMUM WATER TREATMENT CHEMICALS, FUEL OIL AND ELECTRIC POWER
CONSUMPTIONS
 
33
         
35.
 
CONSTRUCTION PROGRESS REPORTS
 
33
         
36.
 
CAPITAL COST (VALUE) OF THE PLANT
 
33
         
37.
 
CHANGE ORDERS
 
34
         
38.
 
LIQUIDATED DAMAGES
 
34
         
39.
 
UPKEEP, LOSS AND DAMAGE
 
34
         
40.
 
CONTRACTOR'S RESPONSIBILITY TO ITS SUPPLIERS AND SUBCONTRACTORS
 
34
         
41.
 
STANDBY FEE
 
35
         
42.
 
DEFAULT AND TERMINATION
 
35
         
43.
 
CONTRACTOR'S REPRESENTATIONS
 
37
         
44.
 
CONTRACT DOCUMENTS
 
38
         
45.
 
ENTIRE AGREEMENT, BINDING EFFECT AND MODIFICATION
 
39
         
46.
 
GOVERNING LAWS AND ARBITRATION
 
39
         
47.
 
TRANSFER AND ASSIGNMENT
 
39
         
48.
 
NOTICE
 
39
         
49.
 
SIGNATURES AND SEALS
 
40

 

--------------------------------------------------------------------------------


 
APPENDIX A
 
42
     
APPENDIX B
 
46
     
APPENDIX C
 
50
     
APPENDIX D
 
51
     
APPENDIX E
 
57
     
APPENDIX F
  
58



CONFIDENTIAL
 
 

--------------------------------------------------------------------------------

 

    
BLUE HILLS SEAWATER REVERSE OSMOSIS PLANT
TENDER DOCUMENTS
PART 2 — BIDDING AND CONTRACT DOCUMENTS
 
FORM OF AGREEMENT FOR DESALINATED WATER SUPPLY
 
1. 
GENERAL

 
This Agreement is made this 20th day of May, 2005 by and between the Water and
Sewerage Corporation, a statutory corporation established and doing business
pursuant to the Water and Sewerage Corporation Act, Chapter 196 Statute Laws of
The Bahamas 2000 edition, with its principal office of business at 87 Thompson
Blvd., Nassau, New Providence, The Bahamas (hereinafter called "the Corporation"
which term shall include the Corporation's representatives, agents, duly
authorized and accredited by the Corporation, in writing to act on behalf of the
Corporation) the party of the one part and WATERFIELDS COMPANY LIMITED a company
incorporated and existing under the laws of Commonwealth of The Bahamas and
having its registered office in the City of Nassau on the Island of New
Providence, one of the Islands of the Commonwealth of The Bahamas and
CONSOLIDATED WATER CO. LTD. a company incorporated and existing under the laws
of the Cayman Islands and having its registered office on the island of Grand
Cayman (hereinafter together called "the Contractor") of the other part.
 
WHEREAS, the Corporation is desirous to obtain on the said Island of New
Providence a new reliable supply of desalinated water for public consumption,
with the desalinated water produced by means of a reverse osmosis desalination
plant, with no capital investment by the Corporation other than that of land on
which the plant shall be sited.
 
WHEREAS, the Contractor desires to supply desalinated water to the Corporation
from a reverse osmosis desalination plant on a build, own, and operate ("BOO")
basis, with the Contractor agreeing to detail design, engineer (corresponding to
the Corporation's Specifications), fabricate, supply, deliver to site, install,
erect, construct, equip, outfit, commission, bond, insure, guarantee performance
and test, all at its own expense, and thereafter, for a continuous period, of
duration as defined herein, to properly operate, service, replenish, maintain,
bond, insure and renovate, all at its own expense, a seawater reverse osmosis
desalination plant to meet the requirement stated above, and to sell the
desalinated water thus produced to the Corporation, exclusively, on terms and
prices and conditions as set forth herein.
 
NOW, THEREFORE, for and in consideration of the mutual promises, covenants,
terms and conditions set forth herein and the monies to be paid hereunder the
above mentioned two (2) parties (i.e. the Corporation and the Contractor) agree
and declare as follows:
 
2. 
DEFINITIONS

 
In this Agreement, unless the context otherwise requires the following terms
shall have the following meanings:
 
CONFIDENTIAL

1

--------------------------------------------------------------------------------


 
 
a.
"B$" or "Bahamian Dollars" means the lawful currency of the Commonwealth of The
Bahamas.

 
 
b.
"Bahamas Electricity Corporation" or "BEC" means the Bahamas Electricity
Corporation.

 
 
c.
"Bid" means the bid submitted by the Contractor to the Corporation for the
construction, ownership and operation of the Plant dated the 31st day of March,
2004 as amended on the 6th day of July, 2004, the 7th day of July, 2004, the 1st
day of October, 2004, and the 21st day of April, 2005.

 
 
d.
"Bidding and Contract Documents" means the bidding and contract documents
contained in Part 2 of the Tender Documents.

 
 
e.
"Catastrophic Damage" means widespread and severe damage to the Plant caused by
Force Majeure which renders it inoperable.

 
 
f.
"Construction Period" means the period described in Clause 5.1(i) hereof.

 
 
g.
The "Delivery Points", of the Desalinated Water shall be at the Corporation's
existing storage tanks, adjacent to the Plant Site.  The "Terminal Point" for
the supply of Desalinated Water by the Contractor shall be the Water Tariff
Meter.

 
 
h.
"Demobilization Period" means the period described in clause 5.1(iii) hereof.

 
 
i.
"Desalinated Water" or "Satisfactory Desalinated Water" shall be the desalinated
water, as produced by the Plant, and delivered to the Corporation having a
chloride concentration not exceeding 250 mg/L and meeting all quality
requirements as stated on the Plant Performance Guarantees, and meeting World
Health Organization (WHO) guidelines, latest issue as of December 1, 2003, for
potable water, with the exception of boron.  The standard for boron shall be
less than 1.5 mg/1 for the purposes of this Agreement.  The Desalinated Water
shall be free of any contaminants, in quantities, which may be injurious to the
public health, shall be odorless and colorless and have a pleasant taste to the
average person, and shall be fully safe and suitable for ingestion by human
beings, long term, all as set forth in the said guidelines.

 
 
j.
The "Desalinated Water Delivered per week" shall be the total amount of
Satisfactory Desalinated Water delivered per week, as measured by the Water
Tariff Meter reading, at 12:00 noon on Monday of each week.  (Daily readings of
Desalinated Water delivered shall also be taken at 12:00 noon each day.)

 
 
k.
"Desalinated Water Delivery Period" means the period described in Clause 5.1(ii)
and which may be extended in accordance with the provisions of Clause 15.2
hereof.

 
 
l.
"Desalinated Water Sale Price per MG" means the price at which the Contractor
has agreed to supply and which the Corporation has agreed to pay for each KIG of
Desalinated Water supplied pursuant to the terms hereof and more particularly
described in Clauses 7 and 8 hereof and Appendix A hereto.

 
CONFIDENTIAL

2

--------------------------------------------------------------------------------


 
 
m.
"Force Majeure" in so far as it affects the Contractor's supply and construction
of the Plant and the Contractor's operation of the Plant and production of
Desalinated Water, and the ability of the Corporation to take delivery of
Desalinated Water, is:

 
 
i.
war, hostilities (whether war be declared or not), invasion, act of foreign
enemies;

 
 
ii.
rebellion, revolution, insurrection, or military or usurped power, or civil war;

 
 
iii.
ionizing radiations, or contamination by radio-activity from any nuclear fuel,
or from any nuclear waste from the combustion of nuclear fuel, radio-active
toxic explosive, or other hazardous properties of any explosive nuclear assembly
or nuclear component thereof;

 
 
iv.
pressure waves caused by aircraft or other aerial devices traveling at sonic or
supersonic speeds;

 
 
v.
riot, serious commotion or serious disorder;

 
 
vi.
any operation of the forces of nature or other catastrophe or act of God against
which an experienced contractor could not reasonably have been expected to take
precautions;

 
 
vii.
pre-existing man-made environmental site contamination or impacts; or

 
 
n.
"Guaranteed Interim Production Quantity" is the quantity of Satisfactory
Desalinated Water that the Contractor guarantees to deliver and the Corporation
guarantees to accept over a period of 24 consecutive hours during the
Construction Period as specified in Clause 5.1(i).

 
 
o.
"Guaranteed Water Quantity" is the quantity of Satisfactory Desalinated Water
that the Contractor guarantees to deliver and the Corporation guarantees to
accept per week of 168 consecutive hours, at any time during the Desalinated
Water Delivery Period of this Agreement and more particularly defined in
Clause 9.3 hereof.

 
 
p.
"Guarantees of Performance" or "Performance Guarantees," are guarantees given by
the Contractor to the Corporation in the form set out in section 8 of Part 2 of
the Bidding and Contract Documents and dated 31st day of March, 2004 as amended
on the 6th day of July, 2004, the 7th day of July, 2004, the 1st day of October,
2004, and the 21st day of April, 2005, of Satisfactory Desalinated Water
delivery per 168 hours, Desalinated Water salinity, electricity kwh consumption
per 1000 Imperial Gallons of Satisfactory Desalinated Water delivered,
electricity KVA Maximum Demand, fuel oil consumption per 1000 Imperial Gallons
of Satisfactory Desalinated Water delivered, maximum diesel engine noise and air
emissions, and chemical consumption in pounds of chemical per 1000 Imperial
Gallons of Desalinated Water delivered.

 
CONFIDENTIAL

3

--------------------------------------------------------------------------------


 
 
q.
"IGPD" is Imperial Gallons per day, "IGPH" is Imperial Gallons per hour, "IGPW"
is Imperial Gallons per week, "IGPM" is Imperial Gallons per minute, "KIG" is
one thousand Imperial Gallons, "MIG" is one million Imperial Gallons.  "MIGD" is
millions of Imperial Gallons per day, "IG" is Imperial Gallons.  One Imperial
Gallon equals 1.201 U.S. gallons.

 
 
r.
"KVA Maximum Demand" means the overall Plant maximum electrical demand in
kilovolt amperes when the Plant is producing the Rated Capacity.

 
 
s.
"Letter of Acceptance" means the letter of acceptance dated the 11th day of
March, 2005 issued by the Corporation to the Contractor and delivered by the
Contractor to the Corporation on the 11th day of April, 2005.

 
 
t.
The "Plant" shall include the seawater reverse osmosis plant to be constructed
and operated on the Site pursuant to the terms hereof together with all
equipment, buildings, infrastructure, fixtures, appurtenances, auxiliaries,
ancillaries, supplies inventories and materials of the complete reverse osmosis
desalination plant, all within and including the plant enclosing boundary fence,
and otherwise, and including all pipework and equipment and works necessary for
supply of feedwater to the plant and disposal of effluents (including
desalinated water), from the plant, and an electrical power supply system.

 
 
u.
The "Rated Capacity" of the Plant is the volume of Satisfactory Desalinated
Water which the Plant can produce in one week (168 consecutive hours) as stated
in the Performance Guarantees at any time, during the Desalinated Water Delivery
Period of this Agreement.

 
 
v.
The "Site" shall be the real property on which the Plant is constructed,
operated and maintained as shown in the Specifications, hereto, and including
land occupied by pipework and equipment necessary for feedwater supply to the
plant and effluents (including Desalinated Water) disposal from the Plant.

 
 
w.
The "Specifications" shall be specifications of the Plant contained in the
Bidding and Contract Documents, the Bid and more particularly described in
Appendix F hereto.  The Plant shall be designed and equipped in accordance with
the Specifications, except only that where the Contractor wishes to deviate from
the Specifications, the Contractor shall obtain the written consent of the
Corporation.

 
 
x.
"Substantial Completion" means the completion of construction and performance
testing of the Plant at the Rated Capacity sufficient for the concomitant
delivery of the Guaranteed Water Quantity to the Corporation.

 
CONFIDENTIAL

4

--------------------------------------------------------------------------------


 
 
y.
"Tender Documents" means the tender documents prepared by the WSC inviting the
submission of bids for the supply of water from a seawater reverse osmosis plant
dated December, 2003, as amended from time to time.

 
 
z.
"Total Desalinated Water Delivery Amount" means the total amount of Desalinated
Water that the Contractor agrees to deliver to the Corporation over the entire
length of the Desalinated Water Delivery Period as defined in Clause 3.

 
 
aa.
The "Water Tariff Meter" or "Revenue Meter") shall be a device, registering in
Imperial Gallons, which measures (totalizes) the total quantity of Desalinated
Water delivered by the Plant.  The Water Tariff Meter shall be calibrated no
less often than once every six (6) months, or more often as reasonably required
by the Corporation, with such calibration to the satisfaction of the
Corporation, to maintain an accuracy not less than plus or minus one percent
when water flows through it at the obligated water rated divided by 7, Imperial
Gallons per day.

 
 
bb.
"Work" means the work to be carried out by the Contractor, inter alia, in
constructing and operating the Plant as more particularly described in Part 5 of
Section 2 of the Bidding and Contract Documents.

 
 
cc.
"US$" is United States Dollars.

 
 
dd.
"US" means the United States of America.

 
 
ee.
"Unsatisfactory Desalinated Water" means desalinated water produced by the Plant
(i) having a chloride concentration exceeding 250 mg/L or (ii) failing to meet
the definition of Satisfactory Desalinated Water herein.

 
 
ff.
"Windsor Plant" means the seawater desalination plant owned and operated by the
Contractor and located adjacent to the Nassau International Airport, New
Providence.

 
3.           CONTRACTOR'S CONSTRUCTION OBLIGATIONS
 
 
3.1
The Contractor shall, entirely at its own expense, design, engineer,
manufacture, fabricate, supply, deliver to Site, install, construct, insure,
bond, equip and outfit, commission and test the Plant.

 
 
3.2
As a minimum, the Contractor shall submit to the Corporation, for approval,
which approval shall not be unreasonably withheld, the following:

 
 
a.
the following drawings:

 
 
1.
Site plan

 
2.
process flow

 
3.
general equipment arrangement

 
4.
one-line electrical

 
5.
process and instrumentation (P&I)

 
CONFIDENTIAL

5

--------------------------------------------------------------------------------


 
 
6.
instrumentation and loop sheets

 
7.
structural drawings for the Plant reverse osmosis building

 
8.
control system block diagram

 
9.
conduit and cable schedules



 
b.
Drawings, catalog cuts, pumps curves, calculations, etc. for the major equipment
submittals listed in Appendix E.

 
 
c.
Other information as shall be reasonably required to satisfy the Corporation as
to the suitability and adequacy of the design and the Plant as a whole.

 
 
d.
Operation and maintenance manuals together with drawings of the Plant as-built,
in sufficient detail to enable the proper and efficient operation, maintenance,
dismantling, re-assembly and adjustment of the Plant.  The Plant shall not be
considered completed until such operation and maintenance manuals, together with
as-built drawings, have been submitted and approved by the Corporation.  The
Contractor shall be responsible for the periodic updating of the Corporation's
sets of operations and maintenance manuals for the Plant to reflect equipment
modifications, changes in parts lists, changes in operating procedures,
discontinued parts, etc. As a minimum, the Contractor shall update the
operations and maintenance manuals on an annual basis.

 
 
e.
Sample forms for invoices and weekly and monthly reports.

 
 
3.3
Approval by the Corporation, as per (a) through (e) of Clause 3.2 above, shall
not relieve the Contractor of any of his responsibilities under this Agreement.

 
The Corporation shall not unreasonably delay approval of the documentation in
(a) through (e) of Clause 3.2 above.  Four (4) copies each of the documents
required in (a) through (e) of Clause 3.2 above shall be furnished to the
Corporation by the Contractor on completion of construction of the Plant.
 
 
3.4
In the event of the Contractor desires to deviate from the Specifications, the
Contractor shall first obtain Corporation's written agreement to such
deviations.

 
 
3.5
The Contractor shall comply in full with all relevant Bahamian labor laws,
Bahamian Government Ordinances and the like and with all relevant Bahamian and
such other accepted construction codes, regulations and standards as the
Corporation may approve provided that all codes, regulations and standards
approved by the Corporation are notified to the Contractor in writing.

 
 
3.6
On completion of construction of the Plant, the Contractor shall ensure the
complete Site is neat and tidy in all respects, with all trash, junk, garbage,
surplus spoil, surplus materials and the like properly disposed of and removed
to, approved permissible remote locations, all to the satisfaction of the
Corporation.

 
CONFIDENTIAL

6

--------------------------------------------------------------------------------


 
4. 
SITE USAGE

 
 
4.1
The Corporation grants the Contractor an irrevocable license to use, occupy and
have access to the Plant Site at no cost to the Contractor during the period
that this Agreement is in force, for the purposes of performing its obligations
and exercising its rights under the Contract Documents.

 
5. 
TERM AND DURATION

 
 
5.1
The term of this Agreement shall consist of three periods, viz:

 
 
i.
The Construction Period

 
The Construction Period shall commence on the date of issue to the Contractor of
the Corporation's Authorization to Proceed with construction (to be issued
pursuant to paragraph 33 of Section 3, Part 2 of the Bidding and Contract
Documents) and shall continue thereafter for a maximum period of sixty five (65)
consecutive weeks.  The Contractor shall within the Construction Period commence
to deliver to the Corporation Satisfactory Desalinated Water in accordance with
the following schedule:
 
 
a.
Interim Delivery Period 1 shall commence at the beginning of week 26 of the
Construction Period and expire at the end of Week 52 of the Construction Period
during which time the Contractor shall deliver 1.0 MIGD from the Windsor Plant.

 
 
b.
Interim Delivery Period 2 shall commence at the beginning of week 53 of the
Construction Period and expire upon Substantial Completion during which time the
Contractor shall deliver 1.0 MIGD from the Windsor Plant, plus 1.6 MIGD from the
Plant.

 
 
ii.
Desalinated Water Delivery Period

 
The Desalinated Water Delivery Period shall commence on the date that the
Corporation acknowledges and notifies the Contractor, in writing, that the Plant
has achieved Substantial Completion and is producing Satisfactory Desalinated
Water.  The Desalinated Water Delivery Period shall continue for such period,
unless otherwise adjusted or shortened or lengthened under the provisions of
this Agreement, which is the longer of the following: (a) such period as is
necessary for the Contractor to deliver to the Corporation a total of 29,200
million Imperial Gallons of Satisfactory Desalinated Water (the "Total
Desalinated Water Delivery Amount"); or (b) 20 (twenty) consecutive years from
the date of Substantial Completion.  For the avoidance of doubt the Desalinated
Water Delivery Period shall not include Interim Delivery Period 1 or Interim
Delivery Period 2.
 
CONFIDENTIAL

7

--------------------------------------------------------------------------------


 
Portions of this document have been omitted
pursuant to a request for confidential treatment.  The
omitted portions are marked ***** and have been
filed separately with the Commission.


 
iii.
The Demobilization Period

 
The Contractor's Demobilization Period shall begin at the end of the Desalinated
Water Delivery Period and shall continue for a period not exceeding six months.
 
6. 
ELECTRICAL POWER SUPPLY AND FUEL OIL SUPPLY

 
 
6.1
During the Desalinated Water Delivery Period, the high pressure reverse osmosis
pumps will be powered by diesel engines.  Electrical power for the operation of
the balance of plant loads, which shall include all other motors, controls,
lighting, heating/ventilation/air conditioning ("HVAC"), etc. will normally be
purchased from the Bahamas Electricity Corporation.  In the event of a BEC power
supply failure, operation of the standby diesel generator will be permitted for
the duration of such power failure.  The electricity generated by the standby
diesel generator will be metered and billed to the Corporation in accordance
with the provisions of Clauses 6.8 and 9.5 of this Agreement.

 
 
6.2
Electrical power costs, installation, supply and usage, during the Construction
Period shall be to the account of the Contractor.

 
 
6.3
The Contractor shall, at its own expense, representing part of the capital cost
of the Plant, pay BEC for the installation and connection charges for the
complete electrical power supply to the Plant, needed during the Desalinated
Water Delivery Period.  Payment for this capital cost shall be made in
accordance with Clause 12.1.

 
 
6.4
Subject to certain provisos in this Agreement relating to electrical power
consumption per 1000 Imperial Gallons of Satisfactory Desalinated Water
delivered to the Corporation and KVA Maximum Demand per annum not exceeding the
Performance Guarantees made by the Contractor at the time of its Bid, the
Corporation shall incur the actual net billed costs of electrical power
(Kilowatt Hours and KVA Maximum Demand per annum) consumed during the
Desalinated Water Delivery Period.

 
Notwithstanding any provisions to the contrary contained herein, the Contractor
shall pay all invoices presented by BEC for the electricity and maximum demand
required to operate the Plant during the Desalinated Water Delivery Period.  The
Contractor shall charge back to the Corporation the full amount of the BEC
invoices * * * * *.  The cost associated with electricity consumption and/or KVA
Maximum Demand charge per annum in excess of the amounts set out in the
Performance Guarantees will be deducted from the Corporation's monthly payment
to the Contractor at BEC's published rate as of the date the Contractor's
invoice is submitted.

CONFIDENTIAL

8

--------------------------------------------------------------------------------


 
 
6.5
All electrical power (kilowatt hours and KVA Maximum Demand) supplied to the
Plant during the Desalinated Water Delivery Period, by the BEC, shall be metered
by the BEC's tariff meter for the Plant.

 
 
6.6
With the exception of fuel oil for emergency use for the production of
electricity by the standby diesel generator as described in Clauses 6.1 and 6.8
and for the high pressure reverse osmosis pumps as described hereafter and the
electricity charges and handling fee described in Clause 6.4 above, the
Contractor shall be responsible for payment of all costs associated with the
supply, delivery, unloading, storage, and consumption of fuel oil and disposal
of fuel oil sludge in an environmentally responsible manner during the
Desalinated Water Delivery Period.  The Contractor will purchase fuel oil on a
contract basis from a local fuel oil supplier.  The Contractor is required to
solicit competitive bids for long term contracts for the supply of fuel
oil.  The Contractor will be obligated to select the lowest evaluated bid price
for fuel oil.  The Corporation reserves the right to review the bids received by
the Contractor and approve the Contractor's selection of a fuel oil supplier
prior to the placement of a contract between the Contractor and the fuel oil
supplier.  It is anticipated that the long term fuel oil supply contract will
have a term of three years.  Since the fuel oil supply contract will be
competitively bid at regular intervals, price variations due to escalation will
be reflected in these fuel bid prices and the terms of the fuel oil supply
contract and no further adjustments for escalation will be required.  Fuel oil
price adjustments will be required periodically in accordance with the terms of
the approved fuel oil supply contract as outlined in the calculation procedure
for annual price escalation set out in Appendix B.

 
The Corporation shall each month during the Desalinated Water Delivery Period or
any extension thereof pay the Contractor a monthly fee for fuel oil used by the
high pressure reverse osmosis pumps during the invoice period which is equal to
the average cost of fuel oil per US gallon paid by the Contractor during the
invoice period, multiplied by the Performance Guarantee of fuel oil consumption,
multiplied by the quantity of Satisfactory Desalinated Water delivered to the
Corporation during that invoice period.
 
 
6.7
In respect to the foregoing, the Contractor shall provide and install as part of
the Plant an accurate and certified fuel oil metering system (U.S. Gallons) to
check all fuel oil deliveries and all quantities of fuel oil used.

 
 
6.8
In the event of BEC power supply failure or excursion, fuel oil used by the
standby diesel generator for the production of electricity for Desalinated Water
production shall be paid by the Contractor to the fuel oil supplier and the
Corporation will reimburse the Contractor in accordance with Clause 9.5 of the
Agreement.

 
CONFIDENTIAL

9

--------------------------------------------------------------------------------


 
7.
PURCHASE BY THE CORPORATION OF SATISFACTORY DESALINATED WATER

 
 
7.1
The unit amount of Satisfactory Desalinated Water for billing and other purposes
shall be 1000 Imperial Gallons (1000 I.G.), expressed also as KIG.

 
 
7.2
During the Desalinated Water Delivery Period, the Contractor shall submit to the
Corporation a weekly report which summarizes the amount of Desalinated Water (in
KIG) delivered by the Contractor to the Corporation in that week.  The report
shall also summarize all cost elements associated with the supply of Desalinated
Water by the Contractor during the week which will be billed to the Corporation
as part of the monthly invoice.  These cost elements shall be in accordance with
the current Desalinated Water Sale Price per KIG of Satisfactory Desalinated
Water delivered and shall include all costs listed in the Desalinated Water Sale
Price per KIG of Satisfactory Desalinated Water including fixed charges -
capital repayment (capital repayment and interest thereto), general &
administration (including administration, insurance, bonding securities),
operation & maintenance labor, overhead and profit on labor, spare parts,
replacement membranes, cartridge filters & miscellaneous consumables,
consumption of fuel oil, feedwater and product water treatment chemicals, and
cleaning chemicals.

 
The weekly report shall also include calculations for costs which the
Corporation will incur in association with the Desalinated Water delivered in
the week including the cost of fuel oil, electrical power consumption, maximum
KVA demand, and emergency fuel oil consumption for the standby diesel
generator.  The report shall document BEC outage time, if any.  The report shall
also summarize outstanding sums which are chargeable to the Corporation by the
Contractor and vice versa.
 
 
7.3
Invoices shall be presented by the Contractor at the end of each month of the
Desalinated Water Delivery Period.

 
 
7.4
At the commencement of the Construction Period and for the first three years of
the Desalinated Water Delivery Period, the Desalinated Water Sale Price per KIG
of Satisfactory Desalinated Water delivered by the Contractor to the
Corporation, shall be as stated in Appendix A, subject only to adjustments in
the price of fuel oil as stipulated in the terms of the approved fuel oil supply
contract.

 
In the event that in any week the Corporation at its sole discretion elects to
take, and the Contractor is able to supply, Desalinated Water in excess of 28.0
MIG, the price to be paid by the Corporation for water in excess of 28.0 MIG
shall be the current Contract Desalinated Water Sale Price per KIG less the
following cost components:
 
n
fixed charges

n
general & administrative charges

n
labor

n
overhead and profit on labor


CONFIDENTIAL
 
10

--------------------------------------------------------------------------------

 

Portions of this document have been omitted
pursuant to a request for confidential treatment.  The
omitted portions are marked ***** and have been
filed separately with the Commission.


 
7.5
For each monthly billing period, the Contractor shall submit a report to the
Corporation summarizing all costs associated with the production of Desalinated
Water which occurred during the billing period.  This report shall contain all
consumption figures, cost elements and cost calculations as specified for the
weekly reports in Clause 7.2 above.  The report shall include all relevant
details for the billing period's electrical power consumption from BEC in
kilowatt hours (total amount), KVA Maximum Demand reading, consumption (each) of
feedwater and product continuously dosed water treatment chemicals (pounds
weight totals) and fuel oil.  These details shall be verified and certified by
the Contractor to the satisfaction of the Corporation, when so requested by the
Corporation.  The Corporation reserves the right to attend the Plant to witness
readings relative to the above, on a daily basis and on the last day of each
billing period.

 
 
7.6
The Contractor shall at all times procure fully suitable water treatment
chemicals at the lowest available competitive commercial prices.

 
 
7.7
* * * * *  The most current version of the above adjustment and formulae
available shall be used to calculate the adjustments.

 
The cost elements per KIG delivered, of capital recovery and interest thereto,
shall remain fixed during the Desalinated Water Delivery Period.  The cost
element of fuel oil shall be adjusted in accordance with the terms of the
approved fuel oil supply contract.
 
The cost elements of all other items shall be subject to escalation and shall
include for the Contractor's profit * * * * *.
 
 
7.8
The Contractor is responsible to include in its price per KIG of Satisfactory
Desalinated Water delivered all associated and miscellaneous costs including,
but not limited to any income tax, value added tax, duties or taxes which may be
imposed by any authority having power in the jurisdiction wherein the Plant Site
is located, and/or any other jurisdiction in which the Contractor is doing
business.

 
The Contractor is also responsible to include in its price for its employees
supplying the services or performing the work herein in connection with the
Contractor's obligations under this Agreement, or any other tax, levy or
compulsory payment levied by the Government of The Bahamas, and/or the country
of domicile of the Contractor, or to any other lawful authority in connection
with the performance of this Agreement.
 
If during the term of this Agreement any additional tax or taxes not imposed at
the time of the signing of this Agreement is imposed by the Government of The
Bahamas directly upon the production, sale or supply of Desalinated Water by the
Contractor including any sales tax, gross turnover tax, excise or license duty,
land tax, or any tax upon the income or net profits of the Contractor, the price
payable by the Corporation for each KIG of Satisfactory Desalinated Water shall
be increased in accordance with accepted accounting procedures to reflect the
cost impact, to the Contractor on the production of Desalinated Water by reason
of
such tax.
 
CONFIDENTIAL

11

--------------------------------------------------------------------------------


 
 
7.9
The Corporation is permitted to import in The Bahamas certain (but not all)
goods, materials, plant and equipment free of customs duty, according to the
Water and Sewerage Corporation Act, 1976.  Correspondingly, the Desalinated
Water Sale Price per KIG delivered, shall be exclusive of customs duty on
materials, plant and equipment incorporated in the Plant which are imported into
The Bahamas, and on consumables imported into The Bahamas for the operation of
the Plant during the Desalinated Water Delivery Period.

 
 
7.10
The Contractor shall acquaint himself with and observe all the regulations
pertaining to the importation of materials and constructional plant including
Section 36 of the Water and Sewerage Corporation Act, 1976.  The Contractor
shall allow in his prices for all freight brokerage and stamp duty on the
materials and plant he imports.

 
 
7.11
The Contractor shall consign to the Corporation all constructional plant,
materials and equipment to be used for the construction of and incorporation
into the Plant which the Contractor imports into The Bahamas.  In addition, all
consumables to be used in the operation of the Plant during the Desalinated
Water Delivery Period that the Contractor imports into The Bahamas are to be
consigned to the Corporation.

 
 
7.12
The Desalinated Water Sale Price per KIG as billed shall be inclusive of the
current Bahamian stamp tax for importation of all imported materials, equipment
and consumables, including items that are supplied and installed for the
construction and operation of the Plant.  For all and any purposes (as of March
2005) this stamp tax was 7% on the delivered cost, but is subject to any
alteration that the Bahamas Government may make.  Should the rate of stamp duty
be increased (or decreased), the price payable by the Corporation for each KIG
of Satisfactory Desalinated Water shall be increased (or decreased) in
accordance with accepted accounting procedures to reflect the cost impact, to
the Contractor on the production of Desalinated Water by reason of such stamp
tax rate change.

 
 
7.13
The Contractor shall be solely responsible for the condition of, and any damage
to goods, materials, equipment and plant consigned to the Corporation, as above,
through to their delivery at the Plant Site or elsewhere in The Bahamas.

 
 
7.14
Any plant or materials imported into The Bahamas under this Agreement and not
incorporated in the Plant, or not consumed in the Plant, and not re-exported
from The Bahamas, shall be liable to assessment and consequent payment of
customs and import duties by the Contractor.


CONFIDENTIAL
 
12

--------------------------------------------------------------------------------

 

Portions of this document have been omitted
pursuant to a request for confidential treatment.  The
omitted portions are marked ***** and have been
filed separately with the Commission.


 
7.15
The Contractor shall not claim or be allowed a refund of customs duty and allied
charges on any materials, goods, plant or equipment purchases in the Bahamas
where customs duty and allied charges have already been paid.

 
8.
BASIC ELEMENTS OF THE PRICE PER 1000 IMPERIAL GALLONS DELIVERED

 
The basic elements of the Desalinated Water Sale Price per KIG of Satisfactory
Desalinated Water, as delivered by the Contractor to the Corporation, are as set
out in Appendix A, and are subject to escalation in accordance with Appendix B.
 
 
8.1
The capital cost repayment element shall be fixed during the Desalinated Water
Delivery Period and shall not incorporate escalation, handling charges or
profit.

 
 
8.2
Interest on capital cost shall be fixed during the Desalinated Water Delivery
Period and shall not incorporate escalation, handling charges or profit.

 
 
8.3
The price of each continuously dosed water treatment chemical shall be stated
and must include stamp tax.

 
 
8.4
The price of labor and labor allied costs shall be stated.

 
 
8.5
Consumables (other than electricity, fuel oil, and continuously dosed water
treatment chemicals, listed in items 8.3 and 8.4 above) shall include spare
parts, replacement membranes, replacement micron cartridge filter intervals and
multi-media filtration media and must include stamp tax.

 
 
8.6
General and administration costs shall be stated.

 
 
8.7
The cost of fuel oil consumed by the Plant shall be charged back to the
Corporation in accordance with Clause 6.6 and Clause 9.5.

 
The interest on capital during the Desalinated Water Delivery Period is a fixed
sum for the period of this Agreement.  Hence, item 2 above shall remain fixed,
price wise, throughout the Desalinated Water Delivery Period.
 
Items 8.3 through 8.5 above shall be subject to escalation * * * * *.
 
9. 
DELIVERED AND ACCEPTED DESALINATED WATER AMOUNTS

 
 
9.1
The Contractor confirms that the Plant has been designed and will be constructed
and equipped to afford a continuous production of Satisfactory Desalinated
Water, at all times during the Desalinated Water Delivery Period of not less
than 35,000,000 Imperial Gallons in any week of 168 consecutive hours.

 
CONFIDENTIAL

13

--------------------------------------------------------------------------------


 
 
9.2
The Corporation shall take delivery from the Contractor during the Desalinated
Water Delivery Period of not more than 35,000,000 Imperial Gallons in any week
of 168 consecutive hours, prior to instruction by the Corporation to increase
the installed membrane capacity to 6 MIGD in accordance with Clause 9.7 below.

 
 
9.3
The Contractor guarantees to deliver to the Corporation, during the Desalinated
Water Delivery Period 28,000,000 Imperial Gallons of Satisfactory Desalinated
Water (the "Guaranteed Water Quantity" which term shall include any increase in
the Guaranteed Water Quantity in accordance with the provisions of Clause 9.7
hereof) in any week of 168 consecutive hours.

 
 
9.4
The Corporation guarantees to take delivery, from the Contractor, during the
Desalinated Water Delivery Period of at least the Guaranteed Water Quantity in
any week of 168 consecutive hours.

 
 
9.5
In the event(s) of BEC power supply failure(s) or excursion(s), occurring during
the Desalinated Water Delivery Period the standby electrical generating set
incorporated in the Plant shall be operated by the Contractor during the
period(s) that such BEC electrical power supply failures, or excursions,
occur.  The Contractor will purchase fuel from the fuel oil supplier selected by
the Contractor in accordance with the provisions of Clause 6.6 hereof and will
be reimbursed by the Corporation based on the kilowatt hours generated by the
standby diesel generator for the production of Desalinated Water during such
periods multiplied by the guaranteed fuel consumption for the standby diesel
generator in US gal/kwh contained in the Performance Guarantees multiplied by
the current contract price per US gallon for the fuel oil provided that this
electrical power consumption does not exceed the amount contained in the
Performance Guarantees.  In addition, the Corporation will reimburse the
Contractor in a similar manner for kilowatt hours generated during "exercise
test" operation of the diesel generator under load for one hour per week for
maintenance purposes in the event that operation of this unit is not required as
a result of BEC power supply failures or excursions.  Fuel oil supply to the
standby diesel generating set shall be independently metered.

 
 
9.6
In the event(s) that a proven case of Force Majeure, prevents the Contractor
from delivering or the Corporation from taking delivery of, during the
Desalinated Water Period, the Guaranteed Water Quantity in a week of 168
consecutive hours, any shortfall in Guaranteed Water Quantity that this
represents shall reduce the Guaranteed Water Quantity for the week
accordingly.  However, the Total Desalinated Water Delivery Amount shall not be
reduced on this account.

 
 
9.7
The Corporation reserves the right to instruct the Contractor in writing to
increase the Guaranteed Water Quantity to 35,000,000 Imperial Gallons of
Satisfactory Desalinated Water in any week of 168 consecutive hours, PROVIDED
that such instruction shall not be given earlier than 24 months after the
Authorization to Proceed, and no later than the fifteenth (15th) anniversary of
the date of Substantial Completion.  In the event that such instruction is
given, the Contractor shall have twelve (12) months from the date that such
instruction was received by the Contractor to increase the Guaranteed Water
Quantity.

 
CONFIDENTIAL

14

--------------------------------------------------------------------------------


 
10.
ADJUSTMENTS IN THE PAYMENTS FOR DESALINATED WATER DELIVERED

 
 
10.1
Liquidated Damages

 
In the event that the Contractor does not deliver to the Corporation
Satisfactory Desalinated Water, in accordance with Clause 5.1 (i), liquidated
damages compensating the Corporation at the Contractor's expense, shall
apply.  The said liquidated damages shall be as follows:


Weeks from
the issuance of
the authorization
to Proceed
(Weeks)
 
Guaranteed Interim
Production Quantity of
Satisfactory
Desalinated Water
(KIG)
 
Maximum No of
Days Liquidated
Damages Apply
 
Amount of
liquidated damages
per day in B$ if the
Guaranteed Interim
Production Quantity
of Satisfactory
Desalinated Water is
not delivered by the
deadline indicated in
column 1
26
 
1000
 
30
 
3,600
53
 
2600
 
55
 
5,760
65
 
4000
 
70
 
5,040



The liquidated damages (if any) shall be cumulative if multiple deadlines are
missed and shall be accommodated by an equal (to the liquidated damages sum
calculated) reduction in the fixed capital cost of the Plant contained in the
Bid, which will represent a reduction in the fixed capital cost element of the
Desalinated Water Sale Price per KIG of Satisfactory Desalinated Water delivered
during the Desalinated Water Delivery Period.  For example, if the Contractor
fails to produce the Guaranteed Interim Production Quantity of Satisfactory
Desalinated Water fifty three (53) weeks after the issuance of the Authorization
to Proceed and previously also failed to produce the specified Guaranteed
Interim Production Quantity twenty six (26) weeks after the issuance of the
Authorization to Proceed, the amount of liquidated damages per day shall be the
sum of $3,600 and $5,760.
 
If the delay in producing the guaranteed output of Satisfactory Desalinated
Water exceeds the number of days set out in the third column of the above table,
the Contractor shall be held in default, in accordance with the Default and
Termination clauses herein.
 
 
10.2
Electrical Power Consumption is Greater or Less than Performance Guarantee

 
CONFIDENTIAL

15

--------------------------------------------------------------------------------


 
The Contractor has made a Performance Guarantee in its Bid in respect of the BEC
supplied electrical power consumption of the Plant, in terms of total kilowatt
hours consumed per KIG of Satisfactory Desalinated Water delivered to the
Corporation.
 
The Corporation has assessed the total cost to the Corporation of Satisfactory
Desalinated Water delivered, including electrical power consumption per 1000
Imperial Gallons delivered, based on the above Performance Guarantee.  In the
event that at any time during the Desalinated Water Delivery Period, when the
Contractor is producing the Guaranteed Water Quantity, the actual kilowatt hours
of electrical power consumed total, per KIG of Satisfactory Desalinated Water
delivered, exceeds that guaranteed by the Contractor the Corporation shall be
compensated for the period in which the fault (i.e. the difference between the
actual and the guaranteed kilowatt hours of electrical power consumption per KIG
delivered) persists.
 
Compensation for the above will be by means of the Corporation deducting from
the Contractor's billings sums equal in amount to the difference between the
actual and guaranteed kilowatt hours per KIG delivered, multiplied by the
current published BEC commercial rate per kilowatt hour multiplied by the actual
delivery of Desalinated Water (in 1000 Imperial Gallons units) over the period
in which the fault persisted.
 
In the event that at any time during the Desalinated Water Delivery Period, when
the Contractor is producing the Guaranteed Water Quantity, the actual kilowatt
hours of electrical power consumed total, per KIG of Satisfactory Desalinated
Water delivered, is less than that guaranteed by the Contractor in the
Performance Guarantee, the Corporation and the Contractor shall equally share
the cost savings.  This savings shall be credited to the Contractor's account by
way of a debit to the Contractor's billing that is equal to half of the
difference between the guaranteed kilowatt hours per KIG delivered multiplied by
the current published BEC commercial rate per kilowatt hour multiplied by the
actual delivery of Satisfactory Desalinated Water (in KIG) over the billing
period, less the actual electricity used by the Plant over the billing period
multiplied by the current published BEC commercial rate per kilowatt hour.
 
 
10.3
KVA Maximum is Greater or Less than Performance Guarantee

 
The Contractor has made a Performance Guarantee in its Bid in respect of the
maximum kilovolt amps that will be registered due to the total electrical power
supply to the Plant when the Plant is producing the Rated Capacity.  The
Corporation has assessed the cost of the KVA Maximum Demand per year based on
the above.  If in any year of the Desalinated Water Delivery Period the actual
kilovolt amps registered by the Plant, during the Desalinated Water Delivery
Period, when the Plant is producing the Rated Capacity, exceeds that guaranteed,
the Corporation shall be compensated for the year, by the Contractor by an
amount (compensatory sum) equal to the difference between the actual kilovolt
amps registered and the guaranteed KVA Maximum multiplied by the current
published BEC commercial rate for KVA of Maximum Demand per annum.  The
compensation shall be in the form of deductions made over the year following the
year in which the fault (i.e. actual KVA Maximum Demand exceeding guaranteed KVA
Maximum Demand) occurred.  The total deduction shall be made by way of
deductions from the Contractor's billings during the following year, at the rate
of one twelfth of the compensatory sum involved, per month.
 
CONFIDENTIAL

16

--------------------------------------------------------------------------------


 
If in any year of the Desalinated Water Delivery Period, when the Contractor is
producing the Rated Capacity, the actual kilovolt amps registered by the Plant,
during the Desalinated Water Delivery Period, when the Plant is producing the
Rated Capacity, is less than that guaranteed by the Contractor in the
Performance Guarantee, the Corporation and the Contractor shall equally share
the resulting cost savings.  This savings shall be credited to the Contractor's
account by way of a debit to the Contractor's billings during the following year
that is equal to one twenty-fourth of the savings per month.
 
 
10.4
Corporation Does Not Take Delivery of the Guaranteed Amount in a Week

 
During the Desalinated Water Delivery Period if the Corporation fails to accept,
during any week, delivery of the Guaranteed Water Quantity and the Contractor is
able and willing at the time to make delivery of such Guaranteed Water Quantity
the Corporation shall, at that time, pay the Contractor at the then current
Desalinated Water Sale Price per KIG of Desalinated Water quantity actually
delivered during the week and such amount shall be included in the invoice
presented by the Contractor at the end of the relevant month in accordance with
the provisions of Clause 7.3 hereof.  In addition, the Corporation shall
compensate the Contractor, in respect of the difference between the Guaranteed
Water Quantity and the actual quantity delivered at the then current rates for
the cost components of fixed charges, general & administrative charges, labor,
overhead and profit on labor per KIG only.
 
 
10.5
Contractor Does Not Make Delivery of the Guaranteed Water Quantity in a Week

 
During the Desalinated Water Delivery Period, if for reasons within the control
and/or responsibility of the Contractor, the Contractor, during a week, fails to
make delivery of the Guaranteed Water Quantity of Desalinated Water and the
Corporation is at the time, able and willing to take delivery of such Guaranteed
Water Quantity, the Contractor shall, at the time, be paid at the then current
Desalinated Water Sale price per KIG of Desalinated Water delivered, for the
Desalinated Water Quantity actually delivered in the week and shall compensate
the Corporation, for the week, in respect of the difference between the
Guaranteed Water Quantity and the actual quantity delivered.  This compensation
to the Corporation shall be equal in amount to the difference between the
Guaranteed Water Quantity and the actual quantity delivered at then current
Desalinated Water Sale Price per KIG of Desalinated Water delivered.
 
CONFIDENTIAL

17

--------------------------------------------------------------------------------


 
The Contractor will, however, be allowed to schedule a total of twenty-one (21)
non-continuous days, per year for scheduled Plant maintenance.  During the
scheduled periods, the Contractor will not be required to compensate the
Corporation for failure to produce the Guaranteed Water Quantity per week but
the Contractor shall be required to compensate the Corporation at the rate
described above if the Contractor fails to produce at least 21.0 MIG per week
during any week when the Contractor carries out scheduled Plant
maintenance.  The Plant maintenance must be scheduled at least two weeks in
advance.  Once established the scheduled Plant maintenance may only be revised
with the written approval of the Corporation.  This allowance of reduced
capacity during the weeks of scheduled Plant maintenance will not, however,
relieve the Contractor of its obligation to produce 1,460 MIG of Desalinated
Water in each year commencing on the date of Substantial Completion and
thereafter commencing on each anniversary thereafter.  In the weeks preceding
Plant maintenance the Contractor shall coordinate with the Corporation and make
its best efforts to increase the production of Desalinated Water as necessary to
ensure that the Corporation's tanks are full prior to the Plant shutdown for
scheduled maintenance.  Similarly, in the weeks following the scheduled
maintenance, the Contractor shall coordinate with the Corporation and make its
best efforts to increase the production of Desalinated Water as necessary to
restore the Corporation's tanks to the normal reserve operating levels.
 
11. 
PARTIES TO WHOM DESALINATED WATER MAY BE SOLD

 
 
11.1
The Contractor shall deliver and sell Desalinated Water produced by the Plant to
the Corporation only.  The Corporation may sell the Desalinated Water produced
by the Plant to any party.

 
12. 
PAYMENTS

 
 
12.1
All costs and prices in the Bid shall be expressed in Bahamian Dollars and all
payments will be made in Bahamian Dollars.  A one-time payment of B$250,000 for
a technical services allowance shall be made by the Contractor to the
Corporation within 14 days of the receipt by the Contractor of the Authorization
to Proceed with the construction of the Plant.  An allowance of B$300,000 for
BEC electrical power supply has been included in the capital cost of the Plant
given in clause 36.1.  The payment for the electrical power supply shall be made
to BEC by the Contractor upon receipt of a quote for the same, and the balance,
if any, shall be paid to the Corporation within 14 days of payment to BEC.

 
 
12.2
The Contractor shall provide a weekly report to the Corporation, not later than
2 business days following the completion of the week, in respect to Satisfactory
Desalinated Water delivered to the Corporation during the week, for any
outstanding sums chargeable to the Corporation by the Contractor and containing
all other matters described in Clause 7.2.

 
CONFIDENTIAL

18

--------------------------------------------------------------------------------


 
 
12.3
For the purposes of payment with respect to monthly billings for Desalinated
Water delivered, payment shall be made in Bahamian Dollars.  Subject to
Clause 7.7, the Desalinated Water Sale Price per KIG shall be adjusted during
the Desalinated Water Delivery Period on account of escalation in accordance
with Appendix B to this Agreement and the terms hereof.

 
 
12.4
Payments due to the Contractor, from the Corporation as per the terms and
conditions of this Agreement, shall be made by the Corporation to the
Contractor, not later than 30 days following the date of receipt by the
Corporation of the corresponding billing.

 
 
12.5
Any payments due to the Corporation from the Contractor as per the terms and
conditions of this Agreement shall be made by the Contractor to the Corporation,
not later than 30 days following the date of receipt by the Contractor of the
corresponding billing.  However, billings by the Corporation shall not be made
at intervals less than one month.

 
 
12.6
Payments due to the Contractor from the Corporation, and vice versa, if not paid
by the due date, shall, until paid, accrue interest at the current prime
interest rate as advised by the Central Bank of The Bahamas.

 
 
12.7
i.
The Contractor shall issue with each invoice statement a written undertaking
that all sums: owing to suppliers or sub-contractors as of the date thereof have
been or will be paid in accordance with the terms of the Contractor's agreement
with such suppliers or subcontractors.

 
 
ii.
Should the Contractor not make any payments due under part (i) of this
sub-clause within the stated period the Corporation shall be entitled to pay
such sums provided for in the sub-contract direct to the supplier or
sub-contractor provided the monies to be paid do not exceed approved invoices to
the Corporation submitted by the Contractor.  The Corporation shall deduct such
payments from any sums due or which may become due to the Contractor.

 
13. 
UNSATISFACTORY DESALINATED WATER

 
 
13.1
The Plant shall be so designed and equipped to fully and unfailingly
automatically "dump" (dispose of to waste) all and any Unsatisfactory
Desalinated Water produced; that is Desalinated Water having (i) having a
chloride concentration exceeding 250 mg/L or (ii) failing to meet the definition
of Satisfactory Desalinated Water herein.  Unsatisfactory Desalinated Water
shall under no circumstances pass through the Water Tariff Meter or be billed or
supplied to the Corporation.

 
14. 
PLANT "SERVICE" WATER

 
 
14.1
Any potable water fed into the Plant from the Corporation's adjacent potable
water systems, during the period of the Agreement, shall be metered by the
Corporation and paid for by the Contractor to the Corporation at the
Corporation's current New Providence public supply rates and charges.

 
CONFIDENTIAL

19

--------------------------------------------------------------------------------


 
15.
OWNERSHIP OF THE PLANT AND DISPOSITION OF THE PLANT AT THE END OF THE CONTRACT
PERIOD

 
 
15.1
Whilst this Agreement is in existence and for the term hereof, ownership of the
Plant, together with any parts thereof, including without limitation, any parts
consigned to the Corporation in accordance with the provisions of Clause 7.11
hereof, shall be vested 100% in the Contractor.

 
 
15.2
At the end of the Desalinated Water Delivery Period, the Corporation reserves
the right to extend the Desalinated Water Delivery Period for an additional five
(5) year period PROVIDED THAT where the Corporation wishes to extend the
Desalinated Water Delivery Period, notice thereof shall be given to the
Contractor at least six (6) months prior to the expiration of the initial
Desalinated Water Delivery Period.  The Contractor also reserves the right to
present a proposal to the Corporation for extension of the Desalinated Water
Delivery Period at least six (6) months prior to the expiration of the initial
Desalinated Water Delivery Period.  If the Corporation and the Contractor agree
to extend the Desalinated Water Delivery Period, the price of Desalinated Water
per KIG shall be renegotiated based on the deletion of the fixed capital cost
and interest elements of the then current Desalinated Water Sale Price per
KIG.  All other provisions of this Agreement shall remain in force unless
amended in writing by mutual agreement of the Corporation and
Contractor.  Ownership of the Plant during the extended Desalinated Water
Delivery period shall continue to be vested in the Contractor.

 
 
15.3
At the end of the Desalinated Water Delivery Period or at the end of the
extended Contract period, if the Contract is extended in accordance with the
provisions of Clause 15.2 hereof:

 
 
i.
The Contractor shall have a six (6) month Demobilization Period in which to
demobilize.  The Contractor shall leave the Plant Site in neat, clean and tidy
condition with all junk, garbage, and other miscellaneous rubbish removed to the
satisfaction of the Corporation.  All materials to be removed from the site for
disposal shall be disposed of in an environmentally sound manner in compliance
with the Laws of the Commonwealth of The Bahamas and to the satisfaction of the
Corporation.

 
 
ii.
The Contractor shall submit a comprehensive list of materials, equipment, parts,
chemicals and consumables, and facilities that the Contractor intends to remove
from the Site to the Corporation for review and approval.  The Corporation shall
have 30 days to review the list for completeness and to indicate in writing any
items which the Corporation would like to purchase.  The Corporation shall be
given the first right of refusal to purchase any equipment and/or facilities on
the Contractor's list.  The purchase price for all items of equipment and
facilities which the Corporation intends to purchase will be negotiated between
the Corporation and the Contractor.

 
CONFIDENTIAL

20

--------------------------------------------------------------------------------


 
16. 
PLANT BUYOUT PRICE SCHEDULE

 
 
16.1
The Corporation reserves the right to purchase and take possession of the Plant
in the circumstances described in Clause 42 "Default and Termination".  In the
event of Plant purchase the Corporation will pay the Plant Buyout Purchase Price
which will be determined from the agreed Plant Buyout Purchase Price Schedule
which is attached as Appendix C to this Agreement.  The Contractor's proposed
Plant buyout purchase price schedule was required to be submitted with the Bid
in accordance with Section 3, Clause 11, Part 2 of the Bidding and Contract
Documents.

 
17. 
SECURITIES

 
The Contractor shall furnish at its own expense and acceptable to the
Corporation a Construction Performance Security, and a Performance and Operation
Security all favoring the Corporation, as security for the due and faithful
performance by the Contractor of all its obligations under this Agreement as
follows:
 
 
17.1
Construction Performance Security

 
The Construction Performance Security shall either be:
 
 
a.
A bank guarantee in the form attached hereto in Appendix D and in an amount
equal to 10% of the total capital cost of the Plant contained in the Bid.

 
or:
 
 
b.
A Performance Bond in the form set out in Appendix D in an amount equal to 25%
of the total capital cost of the Plant contained in the Bid.

 
 
17.2
Performance and Operations Security

 
The Performance and Operations Security shall be in the form of either:
 
 
a.
Bank Guarantees, for each upcoming year of the Desalinated Water Delivery
Period, in an amount equal in value to 50% of the following sum:

 
Guaranteed Water Quantity for the upcoming year multiplied by the then current
Desalinated Water Sale Price per KIG of Satisfactory Desalinated Water to be
delivered to the Corporation in the upcoming year;
 
or
 
CONFIDENTIAL

21

--------------------------------------------------------------------------------


 
 
b.
A Performance Bond, for each upcoming year of the Desalinated Water Delivery
Period, in an amount for each upcoming year, equal in value to 110% of the
following sum:

 
Guaranteed Water Quantity for the upcoming year multiplied by the Desalinated
Water Sale Price per KIG of Satisfactory Desalinated Water to be delivered to
the Corporation the upcoming year.
 
 
17.3
Securities

 
If the securities as outlined above are provided by the Contractor in the form
of bank guarantees, they shall be issued either at the Contractor's option by a
bank located in The Bahamas, or a reputable foreign bank through a correspondent
bank located in The Bahamas.
 
If the securities as outlined above are provided by the Contractor in the form
of bonds, they should be issued by a reputable bonding/insurance Company or bank
located in The Bahamas and acceptable to the Corporation or by a reputable
foreign bonding/insurance Company or bank through a correspondent insurance
company or bank located in the Bahamas.
 
The Performance Security for Construction must be executed within 30 days of the
Letter of Acceptance and shall remain in effect for at least one year after the
date of Substantial Completion.
 
All bonds signed by an agent must be accompanied by a certified copy of the
authority to act.
 
The format and wording of all securities must be approved by the Corporation.
 
Performance and Operations Securities must be executed at least 30 days before
their validity commences.  All securities must be in Bahamian or U.S. Dollars.
 
The Performance and Operation Security shall be renewed annually on the
anniversary date of the commencement of the Desalinated Water Delivery Period.
 
Evidence of renewal of the Performance and Operation Security shall be submitted
with the invoice for the next to the last month in the year preceding the
effective date of such renewal.  The value of the Performance and Operation
Security shall be adjusted annually to reflect annual adjustments in the
Desalinated Water Sale Price per KIG of Desalinated Water delivered.  If the
surety on any bond furnished by the Contractor is declared bankrupt or becomes
insolvent or its right to do business is terminated in The Bahamas, the
Contractor shall within five days thereafter substitute another bond and surety,
both of which must be acceptable to the Corporation.
 
CONFIDENTIAL

22

--------------------------------------------------------------------------------


 
18. 
INSURANCES

 
 
18.1
The Contractor without limiting its obligations shall purchase and maintain, for
the Construction Period and the Desalinated Water Delivery Period, comprehensive
general liability and other insurances for the Work being performed and
furnished pursuant to the terms hereof such as will provide protection from
claims set forth below, which may arise out of or result from the Contractor's
performance and furnishing of the Work and the Contractor's other obligations
under this Agreement.  This shall apply whether the contracted obligations are
to be performed or furnished by the Contractor, any sub-contractor to the
Contractor or by anyone directly or indirectly employed by any of them to
perform or furnish any of the Work, or by anyone for whose acts any of them may
be liable:

 
 
a.
Claims under worker's or workmen's compensation, disability benefits and other
similar employee benefit acts (as per The Bahamas statutory requirements and
otherwise);

 
 
b.
Claims for damages because of bodily injury, occupational sickness or disease,
or death of Contractor's and sub-contractor's employees;

 
 
c.
Claims for damages because of bodily injury, sickness or disease, or death of
any person other than the Contractor's employees; and

 
 
d.
Claims for damages insured by personal injury liability coverage which are
sustained (a) by any person as a result of the Contractor's performance of its
obligations hereunder an offense directly or indirectly related to the
employment of such person by the Contractor, or (b) by any other person for any
other reason, and;

 
 
e.
Claims for damages, other than to the Works themselves because of injury to or
destruction of tangible property wherever located, including loss of use
resulting therefrom.

 
The minimum amount of the above listed insurances shall be B$2,000,000 per
occurrence, with the number of occurrences unlimited.
 
The comprehensive general liability insurance shall include completed operations
insurance.  All of the policies of insurance so required to be purchased or
maintained (or the certificates or other evidence thereof) shall contain a
provision or endorsement that the coverage afforded will not be cancelled,
materially changed or renewal refused until at least thirty days' prior written
notice has been given to the Corporation by certified mail All such insurance
shall remain in effect throughout the entire period of this Agreement.  The
Contractor shall furnish the Corporation with evidence of continuation of such
insurance within 30 days after signing the Letter of Acceptance and on an annual
basis.
 
CONFIDENTIAL

23

--------------------------------------------------------------------------------


 
 
18.2
Contractual Liability Insurance

 
 
18.2.1
The comprehensive general liability insurance required, as above shall include
contractual liability insurance applicable to the Contractor's obligations
herein.  These obligations shall include the following:

 
 
18.2.1.1
The Contractor shall pay all license fees and royalties and assume all costs
incident to the use in the performance of the Work or the incorporation in the
Work of any invention, design, process, product or device which is the subject
of patent rights or copyrights held by others.  If a particular invention,
design, process, product or device is specified in the Bidding and Contract
Documents for use in the performance of the Work and if to the actual knowledge
of the Corporation or its engineer its use is subject to patent rights or
copyrights calling for the payment of any license fee or royalty to others, the
existence of such rights shall be disclosed by the Corporation in the Bidding
and Contract Documents.  The Contractor shall indemnify and hold harmless the
Corporation and their engineer and anyone directly or indirectly employed by
either of them from and against all claims, damages, losses and expenses
(including attorneys' fees and court costs) arising out of any infringement of
patent rights or copyrights incident to the use in the performance of the Work
or resulting from the incorporation in the Work of any invention, design,
process, product or device not specified in the Bidding and Contract Documents,
and shall defend all such claims in connection with any alleged infringement of
such rights.

 
 
18.2.1.2
To the fullest extent permitted by laws and regulations, the Contractor shall
indemnify and hold harmless the Corporation and their engineer and consultants,
agents and employees from and against all claims, damages, losses and expenses,
direct, indirect or consequential (including but not limited to fees and charges
of engineers, architects, attorneys and other professionals and court costs)
arising out of or resulting from the performance of the Work, provided that any
such claim, damage, loss or expense (a) is attributable to bodily injury,
sickness, disease or death or to injury to or destruction of tangible property
(other than the Work itself) including the loss of use resulting therefrom and
(b) is caused in whole or in part by any negligent act or omission of the
Contractor, any subcontractor, any person or organization directly or indirectly
employed by any of them to perform or furnish any of the Work or anyone for
whose acts any of them may be liable, regardless of whether or not caused in
part by a party indemnified hereunder or arises by or is imposed by laws and
regulations regardless of the negligence of any such party.

 
CONFIDENTIAL

24

--------------------------------------------------------------------------------



 
18.2.1.3
In any and all claims against the Corporation or their engineer or any of their
consultants, agents or employees, by any employee of the Contractor, any
subcontractor, any person or organization directly or indirectly employed by any
of them to perform or furnish any of the Work or anyone for whose acts any of
them may be liable, the indemnification obligation under Clause 18.2.1.2 above
shall not be limited in any way by any limitation on the amount or type of
damages, compensation or benefits payable by or for the Contractor or any such
subcontractors or other person or organization under workers' or workmen's
compensation acts, disability benefit acts or other employee benefit acts.

 
 
18.3
Corporation's Liability Insurance

 
The Corporation shall be responsible for purchasing and maintaining the
Corporation's own liability insurance and, at the Corporation's option, may
purchase and maintain such insurance as will protect the Corporation against
claims which may rise from operations under this Agreement.
 
 
18.4
Property Insurance

 
The Contractor shall purchase and maintain property insurance upon the Work at
the Site to the full insurable value thereof (subject to such deductible amounts
as may be required by applicable laws and regulations) within 30 days after
signing the Letter of Acceptance and for the duration of this entire Agreement
and annually therefrom.  The value of such insurance shall be the complete
current replacement value of the Plant.  This insurance shall include and
adequately provide for the interests of and services provided by BEC, the
Corporation, the Contractor, sub-contractors and consultants in the Work (if
any) all of whom shall be listed as insured or additional insured parties and
shall insure against the perils of fire and extended coverage.  Included shall
be "all risk" insurance for physical loss and damage including theft, vandalism
and malicious mischief, collapse, water damage and other perils.  Also covered
shall be losses, and expenses arising out of or resulting from any insured loss
or incurred in the repair or replacement of any insured property (including but
not limited to fees and charges of engineers, architects, attorneys and other
professionals).  If not covered under the "all risk" insurance, the Contractor
shall purchase and maintain similar property insurance on portions of the Work
stored on and off the site or in transit when such portions of the Work is to be
included in the capital cost of the Plant.
 
 
18.5
The Contractor shall purchase and maintain such machinery insurance or
additional property insurance as may be required by applicable laws and
regulations which will include the interests of BEC, the Corporation, the
Contractor, sub-contractors, and consultants in the Work (if any) all of whom
shall be listed as insured or additional insured parties.

 
CONFIDENTIAL

25

--------------------------------------------------------------------------------


 
 
18.6
All the policies of the insurance (or the certificates or other evidence
thereof) required to be purchased and maintained by the Contractor shall contain
a provision or endorsement that the coverage afforded will not be cancelled,
materially changed or renewal refused until at least thirty days (30) prior
written notice has been given to the Contractor by certified mail and shall
contain waiver provisions as follow:

 
 
i.
The Contractor shall be responsible for purchasing and maintaining any property
insurance to protect their interests and that of the sub-contractors or others
involved in the Work in excess of any deductible amounts.  The risk of loss
within the deductible amount will be borne by the Contractor or others suffering
any such loss.  If any of them wishes property insurance coverage within the
limits of such amount, each may purchase and maintain it at the purchaser's
expense.

 
 
ii.
Should the Corporation request in writing that other special coverage be
included in the property insurance policy, the Contractor shall, if possible,
include such insurance.  The cost thereof will be charged to the Corporation by
an adjustment in the capital cost by appropriate change order (agreed by the
parties and effected in the manner described in Clause 37 hereof) or written
amendment.  Prior to commencement of the Work at the Site, the Contractor shall,
in writing, advise the Corporation whether or not such other insurance has been
procured by the Contractor.

 
 
iii.
The Contractor shall at all times furnish certified proof to the Corporation
that all insurances are kept updated and renewed and that insurance premiums
have been paid prior to their due dates.

 
 
18.7
Waiver of Rights

 
 
18.7.1
The Corporation and the Contractor waive all rights against each other for all
losses and damages caused by any of the perils covered by the policies of
insurance provided in response to the above and any other property insurance
applicable to the Work, and also waive all such rights against the
sub-contractors, consultants (if any) and all other parties named as insureds in
such policies for losses and damages so caused.  It is required that each
sub-contract between the Contractor and a sub-Contractor will contain similar
waiver provisions by the sub-contractor in favor of the Corporation, the
Contractor, consultants (if any) and all other parties, named as insured.  None
of the above waivers shall be extended to the rights that any of the insured
parties may have to the proceeds of insurance payable under any policy so
issued.

 
 
18.7.2
The Corporation and the Contractor intend that any policies provided shall
protect all of the parties insured and provide primary coverage for all losses
and damages caused by the perils covered thereby.  Accordingly, all such
policies shall contain provisions to the effect that in the event of payment of
any loss or damage the insurer will have no rights of recovery against any of
the parties named as insured or additional insured, and if the insurers require
separate waiver forms to be signed by consultants (if any) the Corporation will
obtain the same, if such waiver forms are required of any sub-contractor, the
Contractor will obtain the same.

 
CONFIDENTIAL

26

--------------------------------------------------------------------------------


 
 
18.8
Submission of Claims

 
Each insured shall submit an independent claim in respect of any loss suffered
by such insured and covered by the policies of insurance maintained pursuant to
the terms of this clause 18.
 
 
18.9
Acceptance of Insurance

 
 
18.9.1
If the Corporation has any objections to the coverage afforded by or other
provisions of the insurance required to be purchased and maintained by the
Contractor, the Corporation shall notify the Contractor in writing thereof
within 30 days of the date of delivery of such certificate to the
Corporation.  The Corporation and the Contractor shall each provide to the other
such additional information in respect of insurance provided by each as the
other may reasonably request.  Failure by the Corporation or the Contractor to
file any notice of objection within the time provided shall constitute
acceptance of such insurance purchased by the other.

 
 
18.9.2
All insurances shall be effected at least 30 days before their period of
validity commences, with copies of the policies and premium paid lodged with the
Corporation at the time of their execution.

 
19. 
DAMAGES TO THE CORPORATION'S AND OTHERS PROPERTY

 
 
19.1
The Contractor shall assume full responsibility for any damage inflicted by the
Contractor or its agents on property owned by the Corporation and others, due to
and arising from, but not limited to, the Contractor's construction, operation
and maintenance of the Plant.

 
20.
THE CONTRACTOR'S RESPONSIBILITY FOR DESALINATED WATER AFTER DELIVERY TO THE
CORPORATION

 
 
20.1
Provided that the Desalinated Water produced by the Plant conforms with the
definition of Satisfactory Desalinated Water, as herein, the Contractor will
assume no responsibility for the Desalinated Water, its storage, its ultimate
use and its disposal after it has passed through the water Tariff Meter, with
the exception of loss of product water, that is Desalinated Water stored by the
Corporation in the ground storage tank to be provided by the Contractor in
accordance with the terms of the Bid, due to the Contractor's failure to
properly maintain such ground storage tank.

 
CONFIDENTIAL

27

--------------------------------------------------------------------------------


 
21. 
LAND FOR PLANT CONSTRUCTION PURPOSES

 
 
21.1
If available the Corporation shall, at no cost to the Contractor, temporarily
allocate sufficient area adjacent to the Plant being constructed for the
Contractor's Plant construction purposes.  On the completion of construction of
the Plant this area shall be left neat and clean, free of all garbage, junk,
trash, surplus spoil, and miscellaneous garbage by the Contractor and shall not
thereafter be available for use by the Contractor.  The Contractor shall be
responsible for determining the environmental condition of the said area prior
to the Construction Period and after the Desalinated Water Delivery Period, and
these assessments must be agreed by the Corporation.  The Contractor shall be
responsible at its own expense for rectifying any environmental damage it may
cause during the Construction period and Desalinated Water Delivery Period.

 
 
21.2
The Corporation accepts no responsibility for the Contractor's labor,
construction materials, equipment, plant, or other belongings whilst in the
above mentioned construction area or any area allocated for the Contractor
during construction.

 
22.
RESPONSIBILITY FOR THE PHYSICAL CONDITION AND SECURITY OF THE PLANT DURING THE
PERIOD OF AGREEMENT

 
 
22.1
Responsibility for the physical condition and security of the Plant shall rest
entirely with the Contractor during the period of this Agreement.  The
Contractor shall be responsible for determining the environmental condition of
the said area prior to and during the Desalinated Water Delivery Period, and
these assessments must be agreed by the Corporation.  The Contractor shall be
responsible at its own expense for rectifying any environmental damage it may
cause during the Construction period and Desalinated Water Delivery Period At
all times during the Desalinated Water Delivery Period the Contractor shall keep
the Plant Site neat, clean, tidy and free of garbage.

 
23. 
THE CONTRACTOR'S REGULAR REPORTS TO THE CORPORATION

 
 
23.1
During the Desalinated Water Delivery Period the Contractor shall make monthly
reports to the Corporation regarding maintenance, operation, replacement of
parts (including membranes and cartridge filter elements), operating periods,
staff employed, incidents (if any), and any other inputs considered necessary by
the Contractor concerning the Plant in general.  The format of the above
mentioned reports, their contents, matter covered, etc., shall be approved by
the Corporation.

 
24.
APPROVAL OF THE CONTRACTOR'S OPERATING AND MAINTENANCE PERSONNEL

 
 
24.1
All personnel employed by the Contractor in The Bahamas shall be fully qualified
and experienced in their particular duties.

 
 
24.2
The Contractor shall remove from the Plant, any of its suppliers or
sub-contractors employees to whom the Corporation take reasonable objection.

 
CONFIDENTIAL

28

--------------------------------------------------------------------------------


 
25. 
PERSONNEL ENGAGED BY THE CONTRACTOR

 
 
25.1
Resident persons engaged by the Contractor to construct, operate and maintain
the Plant during the Desalinated Water Delivery Period shall be (a) Bahamian
citizens; or (b) permanent residents of The Bahamas with the right to be
gainfully employed in the Bahamas; or (c) expatriates in possession of work
permits.

 
26. 
WORK PERMITS

 
 
26.1
Procurement of work permits for expatriate personnel shall be the responsibility
of the Contractor, including payment for same, but the Corporation may offer
such assistance as it can in the procurement of work permits where qualified
Bahamians could not be found.

 
27. 
CORPORATION'S RIGHTS TO VISIT AND INSPECT THE PLANT

 
 
27.1
During the Construction Period the Corporation and/or its representatives shall
have the right to enter upon the Plant Site at any reasonable time to check and
ensure that the Plant is being constructed, installed, equipped, outfitted and
otherwise, in accordance with Specifications and approved design and
requirements of this Agreement.  During the Construction Period the Corporation
shall have the right, if it so desires, to have its accredited inspectors at the
site.

 
 
27.2
During the Desalinated Water Delivery Period, the Corporation shall have the
rights to (a) enter upon the Plant Site at any reasonable time to check the
condition, operation, maintenance, and efficiency of the Plant, and to (b) visit
the Plant Site with the Corporation's personnel or other accredited
representatives.  The Contractor shall, when requested by the Corporation in
writing, familiarize the Corporation's personnel or accredited representatives
in the on-going operations and maintenance of the Plant.

 
 
27.3
During the Desalinated Water Delivery Period, the Corporation reserves the right
to station an engineer at the Plant to observe operations, review maintenance
logs, and monitor water quantity, quality, and the usage of consumables.  Office
space of no more than 200 square feet shall be provided at the Plant for use by
the Corporation's personnel.

 
28. 
RECTIFICATION OF DEFECTS AND DEFICIENCIES

 
 
28.1
The Plant shall be kept at all times in satisfactory operating condition and
satisfactorily repaired by the Contractor.

 
 
28.2
The Contractor shall submit its proposed maintenance program to the Corporation
for approval, which approval shall not be unreasonably withheld.  All requests
for approval shall be answered within 10 business days of the submission by the
Contractor of such request.  If such request is not answered within the said 10
business day period, the maintenance program shall be deemed to have been
approved by the Corporation.  During the Desalinated Water Delivery Period, the
Corporation reserves the right to inspect the Plant logs on a quarterly basis to
ensure that the Contractor is conscientiously adhering to the maintenance
program.

 
CONFIDENTIAL

29

--------------------------------------------------------------------------------


 
 
28.3
Defects and deficiencies in the Plant and its operation, maintenance and repair
shall be fully rectified by the Contractor.  Catastrophic Damage shall be
rectified only upon agreement in writing between the Contractor and the
Corporation regarding the effect of such rectification on this Agreement and the
allocation of costs for same.

 
29. 
NOTICE OF CESSATION OF PRODUCTION

 
 
29.1
Any cessation of Desalinated Water production by the Plant exceeding one day,
due to any cause, shall be immediately notified to the Corporation by the
Contractor by facsimile or email (together with the time and reason for such
cessation and the estimated time needed to resume production).  On resumption of
production the Contractor shall notify the Corporation by facsimile or email of
the date and time of such resumption.  Failure of the Contractor to so comply
with the above shall cause the Corporation to advise the Contractor by facsimile
or email of the dates and times of cessation and resumption of production as
assessed by the Corporation, which shall then prevail.

 
 
29.2
The Corporation shall notify the Contractor by facsimile or email of any
foreseen requirement on the part of the Corporation that would require that
Desalinated Water production should cease or be curtailed temporarily.

 
30.
REPLACEMENT OF DEFECTIVE MEMBRANES, MICRON SIZE CARTRIDGE FILTER ELEMENTS AND
MULTIMEDIA FILTRATION MATERIALS

 
 
30.1
During the Desalinated Water Delivery Period, the Contractor shall replace all
membranes, micron size cartridge filter elements, and multi-media filtration
materials that are or have become defective or unfit for their purposes.

 
31.
CORPORATION'S INSPECTION OF THE PLANT DURING THE CONSTRUCTION PERIOD

 
 
31.1
During the Construction Period the Corporation shall have the right to enter
upon the Plant Site at any reasonable time to check and ensure that the Plant is
being constructed, installed, equipped, outfitted and otherwise, in accordance
with Specifications, approved design and requirements of this Agreement.  Any
deficiencies, defects, and/or shortcomings noted by the Corporation in regard to
the foregoing, shall be notified to the Contractor and upon receipt of the
notification they shall be rectified by the Contractor.  Also, on receipt of the
notification, the Contractor shall advise within 5 business days what
corresponding action it will be taking.

 
CONFIDENTIAL

30

--------------------------------------------------------------------------------


 
32.
VERIFICATION OF DESALINATED WATER QUANTITY, QUALITY AND PLANT PERFORMANCE
GUARANTEES

 
 
32.1
Requirements for performance testing of the Plant prior to acceptance by the
Corporation are specified in Section 10.3.2.2 of the Bidding and Contract
Documents.

 
 
32.2
The Contractor shall purchase, install and calibrate at its own expense the
following measurement and testing devices:

 
 
n
the Water Tariff Meter or Revenue Meter

 
n
a Corporation's Check Meter (the "Corporation's Check Meter")

 
n
a Desalinated Water Quality Meter (the "Desalinated Water Quality Meter")

 
Provided however, that the Corporation shall be entitled to verify the quality,
suitability, installation and calibration of such devices.  Specifications for
these measurement and testing devices are contained in Section 10.2.3.6 of
Part 2 of the Bidding and Contract Documents.  These measurement and testing
devices shall be used to verify the Contractor's compliance with the quantity
and quality requirements of this Agreement.
 
 
32.3
In event that the Water Tariff Meter and the Corporation's Check Meter differ by
more than two percent (2%), the calibration of such meters shall be checked and
brought into agreement by a certified factory representative of the meter
manufacturer at the Contractor's expense.  In the event that this calibration
check indicates that the Water Tariff Meter readings were in error, the correct
amount of Satisfactory Desalinated Water delivered during the period in which
the incorrect measurements were taken shall be determined by applying the meter
correction factor, calculated by the factory representative, to the amount of
water produced during the period over which inaccurate meter readings were
made.  In the event that the parties hereto cannot agree on the actual period
during which the inaccurate readings were made, the period during which the
measurements are to be adjusted shall be the last one-half of the period from
the most recent previous calibration of the Water Tariff Meter until the meter
reading was corrected by the factory representative.  To the extent that such an
adjustment covers a period for which an invoice has been issued pursuant to
Clause 12 "Payments", any corrections to the amount of such invoice as a result
of the flow correction adjustment shall be added to or credited against, as
applicable, the amount of the next invoice issued after such adjustment is made.

 
 
32.4
In the event the Desalinated Water Quality Meter indicates that the conductivity
exceeds a value corresponding to the maximum allowable stated in the Performance
Guarantee, the Desalinated Water shall be sampled within one hour and analyzed
using an approved analytical method for chlorides to determine the chloride
concentration in the Desalinated Water.  Chloride concentration analysis shall
be completed according to the testing procedures described in the Standard
Methods for Examination of Water and Wastewater, latest edition.  The Contractor
shall notify the Corporation by telephone within twelve (12) hours if analytical
tests confirm that chloride levels exceed 250 mg/1 at any time and shall furnish
copies of all analytical test results to the Corporation upon receipt.

 
CONFIDENTIAL

31

--------------------------------------------------------------------------------


 
 
32.5
The Contractor shall prepare and deliver to the Corporation a monitoring and
sampling protocol for review and comment prior to Substantial Completion, which
shall be attached as Exhibit 1 hereto.  The monitoring and sampling protocol
shall be based on the standards set forth in Section 8 of Part 2 (Performance
Guarantees) of the Bidding and Contract Documents and shall include the point
and frequency of sampling for each constituent to be monitored.  The Contractor
shall furnish copies of water quality monitoring results to the Corporation with
such frequency and such form as may be agreed upon.  The Contractor shall
monitor and sample water in accordance with the monitoring and sampling protocol
and shall furnish the Corporation with a summary of all analytical test results
required during each invoice period on a monthly basis.  The Contractor shall
also monitor Desalinated Water quality on a continuous basis by measuring
conductivity with the Desalinated Water Quality Meter.  During the Desalinated
Water Delivery Period (and prior to such period as is appropriate) the
Corporation shall have the right to enter upon the Plant Site and take samples
of and test the Desalinated Water for its compliance with the above mentioned
Desalinated Water quality requirements, listed herein.  Certified accuracy
apparatus for conducting such test shall be provided by the Contractor and be
readily available to the Corporation at all times during the period of this
Agreement.  However, any such sampling or testing shall not excuse the
Contractor's compliance with this Agreement.

 
 
32.6
The Contractor shall have the calibration of the Water Tariff Meter,
Corporation's Check Meter, and Desalinated Water Quality Meter checked on a
scheduled basis by a manufacturer's certified factory representative in
accordance with the manufacturer's specifications, guidelines or
recommendations.  Each time the meter is checked or calibrated, the Contractor
shall deliver to the Corporation a written certification, which shall include
the date and time at which the meter was calibrated and the name, address, and
telephone number for the manufacturer's representative who performed the
calibration.  The Corporation shall have the right to inspect and verify that
such calibrations have been performed.  The Corporation shall also have the
right to collect samples and take measurements to confirm the accuracy of these
devices, at the Corporation's expense upon reasonable notification to the
Contractor.  However, any such sampling or testing by the Corporation shall not
interfere with operation and maintenance of the Plant.  The Corporations
sampling and testing shall not excuse Contractor's obligations to calibrate and
adjust all the measuring devices as specified herein.

 
 
32.7
As and when requested by the Corporation, during the Desalinated Water Delivery
Period, the Contractor shall, to the satisfaction of the Corporation and as
witnessed by the authorized Corporation personnel, check the Plant Performance
Guarantees contained in the Bid.


CONFIDENTIAL
 
32

--------------------------------------------------------------------------------

 

Portions of this document have been omitted
pursuant to a request for confidential treatment.  The
omitted portions are marked ***** and have been
filed separately with the Commission.


33.
THE CONTRACTOR'S OBLIGATIONS AT THE COMPLETION OF THE DESALINATED WATER DELIVERY
PERIOD

 
 
33.1
The Contractor's obligations at the end of the Desalinated Water Delivery Period
shall be as described in Clause 15 of this Agreement.  In addition, the
Contractor will be responsible for rectifying environmental damage, if any,
caused by the Contractor to the Plant Site during the Agreement Period as
described in accordance with Clauses 21 and 22 of this Agreement.

 
34.
PLANT DESIGN FOR MINIMUM WATER TREATMENT CHEMICALS, FUEL OIL AND ELECTRIC POWER
CONSUMPTIONS

 
 
34.1
The Contractor acknowledges and agrees that the Plant shall be designed and
equipped for minimum water treatment chemicals consumption, the practical
minimum fuel oil consumption, the practical minimum electrical power consumption
and KVA Maximum Demand over its operating life.  All the above shall be
consistent with a durable and highly efficient Plant.  The Plant shall at all
times be operated in the most efficient manner to afford the lowest practical
cost Desalinated Water to the satisfaction of the Corporation.

 
 
34.2
In the event that the Contractor identifies any opportunities for reduction of
the Desalinated Water Sale Price per KIG through the application of new
technology, plant modifications to improve efficiency, improved operating
techniques or procedures, the Contractor and the Corporation shall share equally
the cost savings which would result from the implementation of such
improvements.

 
35. 
CONSTRUCTION PROGRESS REPORTS

 
 
35.1
During the Construction Period the Contractor shall furnish to the Corporation,
at four (4) week intervals, a Plant procurement and construction progress
report, illustrated with suitable color photographs to the satisfaction of the
Corporation.

 
36. 
CAPITAL COST (VALUE) OF THE PLANT

 
 
36.1
The Contractor advises the Corporation that the capital cost (value) of the
Plant completely constructed, equipped, outfitted, and tested for reliability
and performance is * * * * *.  This capital cost shall be in respect of the
price of Desalinated Water per KIG delivered to the Corporation and regarded as
a fixed sum not subject to escalation.

 
This capital cost represents the financing, detail design, detail engineering,
manufacture, delivery, construction, erection, bonding, insurances,
commissioning, testing and labor through completion of the reliability and
performance tests, interest during construction, and all other items relevant to
the capital cost of the complete Plant through its completion.
 
CONFIDENTIAL

33

--------------------------------------------------------------------------------


 
37. 
CHANGE ORDERS

 
 
37.1
If prior to completion of construction of the Plant, but subsequent to signing
this Agreement, either the Corporation or the Contractor seeks modifications or
alterations to the Plant or the Specifications, such modifications or
alternations and their effect on the capital cost of the plant and the length of
the Construction Period, shall be first mutually agreed to in writing by the
Contractor before their implementation.  The effect of such modifications and
alterations on the Desalinated Water Sale Price per KIG delivered shall also be
agreed in writing between the Corporation and the Contractor.

 
38. 
LIQUIDATED DAMAGES

 
 
38.1
In the event that Satisfactory Desalinated Water is not delivered within the
period guaranteed by the Contractor, as stated herein, then the Corporation
shall be compensated by the Contractor, as per the requirements of Clause 10.1
herein.

 
39. 
UPKEEP, LOSS AND DAMAGE

 
 
39.1
The Contractor shall be fully responsible for the upkeep and maintenance of all
equipment and facilities which comprise the Plant including the ground storage
tank.  Such upkeep and maintenance shall include maintaining all equipment in
functional condition, maintaining the Plant's appearance and aesthetics, and
maintaining compliance with all safety requirements.  The upkeep and maintenance
shall include corrosion protection and repainting of painted areas and items on
which the original painting has deteriorated.

 
 
39.2
If any loss or damage happens to the Work, or any part thereof, or materials or
equipment for incorporation therein during the Construction Period and during
the Desalinated Water Delivery Period for which the Contractor is responsible
for the care thereof, the Contractor shall, at his own cost rectify such loss or
damage such that the Plant conforms in every respect with that described in the
Bid.  The Contractor shall also be liable for any loss or damage to the Work
caused by it in the course of any operations carried out by it for the purpose
of complying with its obligations.  Catastrophic Damage to the Plant shall be
rectified as described in Clause 28.3.

 
40.
CONTRACTOR'S RESPONSIBILITY TO ITS SUPPLIERS AND SUBCONTRACTORS

 
 
40.1
In no way shall the Corporation be responsible for any acts and omissions of the
Contractor's sub-contractors, suppliers and other persons and organization
performing or furnishing any of the Work under direct or indirect contracts,
arrangements or agreements with the Contractor.  Nothing in this Agreement shall
constitute or create any contractual relationship between the Corporation and
the Contractor's sub-contractors, suppliers and other persons and organizations
performing any of the Work, nor shall it create any obligation on the part of
the Corporation to pay, or to attend to the payment of any monies due such
sub-contractor, supplier, or other person or organization.

 
CONFIDENTIAL

34

--------------------------------------------------------------------------------


 
41. 
STANDBY FEE

 
 
41.1
In the event that due to circumstances outside the control of the Corporation it
becomes necessary for the Corporation to request cessation of operation of the
Plant for an indefinite period, the Contractor shall whilst the period of such
cessation of operation is valid, place the Plant on standby.  For such period,
the Corporation shall pay to the Contractor for each day of standby, the
Contractor's per diem fixed capital recovery and interest charge, and the
Contractor's current per diem labor charge element and associated general &
administrative charge element per KIG at the production rate in Imperial Gallons
per day stated in Appendix A.  In the event that the Corporation notifies the
Contractor that the period of Plant shutdown will be in excess of 30 days, the
Contractor shall take cost reduction measures as it deems appropriate and the
Corporation will reduce compensation to 55 percent of the subtotal of fixed
costs, excluding fixed charges-capital repayment, as stated in Appendix A and
escalated to the current rates per Appendix B.

 
The Corporation shall afford the Contractor at least 10 business days written
notice of such request for cessation of operation.  If the period of cessation
exceeds 90 days, operation of the Plant shall resume within five (5) days of the
Corporation's written notice to resume operation.  In the case of production of
the Total Desalinated Water Delivery Amount being the limiting factor for the
duration of the Desalinated Water Delivery Period, the Total Desalinated Water
Delivery Amount shall remain unchanged, and in the case of 20 years being the
limiting factor for the duration of the Desalinated Water Delivery Period, the
total duration of the periods of such cessation of operation shall be added to
the 20 years.  In the event that the duration of this Agreement is extended as a
result of the Plant being placed on standby, the Corporation shall pay the
capital repayment element of the Desalinated Water Sale Price per KIG up to a
maximum aggregate amount equal to twenty (20) times the capital repayment -
annual cost as stated in Appendix A and adjusted in accordance with
Appendix B.  Once this aggregate amount has been paid, the capital repayment
element will be eliminated from the Desalinated Water Sale Price per KIG of
Desalinated Water delivered.
 
The maximum allowed total of the periods of cessation of operation shall be one
hundred eighty (180) days.
 
42. 
DEFAULT AND TERMINATION

 
 
42.1
If either the Contractor or the Corporation is placed in provisional or final
liquidation or under judicial management other than for purposes of a scheme of
reconstruction or amalgamation, the other party shall be entitled without
prejudice to any other rights or remedies available at law or in equity to
terminate this Agreement.  This shall be achieved by giving notices in writing
that this Agreement will be canceled unless such situation is remedied within 30
days.

 
CONFIDENTIAL

35

--------------------------------------------------------------------------------


 
 
42.2
If either party defaults under this Agreement, then the non-defaulting party
shall give the defaulting party written notice describing such default.  For all
defaults the defaulting party shall be given 30 days from the receipt of such
notice to cure such default.  However, if the default cannot be cured within 30
days, with the exercise of reasonable diligence, the non-defaulting party may
grant a reasonable additional period of time in which to cure such default.  If
the defaulting party fails to cure such default within the prescribed period,
then, in addition to any other rights or remedies available at law or in equity,
the non-defaulting party may consider the defaulting party in material breach of
its obligations under this Agreement and immediately terminate the Agreement.

 
 
42.3
In the event that the Contractor is unable for reasons within its
responsibilities under this Agreement, or unwilling, to deliver Satisfactory
Desalinated Water to the Corporation for a period exceeding 60 consecutive days,
then the Contractor shall be considered in default of its obligations under this
Agreement (except only in the case of Force Majeure applying to the Contractor).

 
In addition, if the Contractor fails to meet the Guaranteed Water Quantity for
90 days total in any period of 183 consecutive days, the Contractor shall be
considered in default of its obligations under this Agreement.
 
 
42.4
In the event that the Corporation terminates this Agreement as a result of the
Contractor defaulting prior to Substantial Completion of the construction of the
Plant, the Corporation may retain or draw upon all of the security provided in
the Construction Performance Security, referred to herein, to offset damages the
Corporation incurs or reasonably expects to incur as a result of the
Contractor's default.

 
 
42.5
In the event the Corporation terminates this Agreement after Substantial
Completion of construction of the Plant, i.e. during the Desalinated Water
Delivery Period, as a result of the Contractor defaulting, the Corporation in
addition to any other rights or remedies available at law, in equity or
stipulated in this Agreement, may retain or draw upon all of the current
Performance and Operations Security, referred to herein, and upon payment of
then current Plant buyout purchase price described in Schedule C hereto at the
time of termination along with any outstanding amounts due to the Contractor
with regard to the Desalinated Water produced and delivered to the Corporation,
and fuel, chemicals, materials, spare parts and specific spare items inventory
less any amounts owed by the Contractor to the Corporation, may take title to
the Plant and its assets including but not limited to stored Desalinated Water,
fuel, chemicals, materials, spare parts and specific spare items inventory.

 
CONFIDENTIAL

36

--------------------------------------------------------------------------------


 
 
42.6
In the event that this Agreement is terminated by the Contractor before
Substantial Completion of the construction of the Plant due to the Corporation's
default, or due to the order of the Government of The Bahamas the Contractor
will be entitled to all expenses for the construction of the Plant arising
before the date of termination, for all reasonable and unavoidable expenses
incurred before and after the date of termination, and for any loss of profits
on such expenses provided that such loss of profits can be proven.  The said
expenses and loss of profits shall be duly proved and supported by
documentation.  After payment of the above expenses and loss of profits by the
Corporation to the Contractor, the Plant as it is constructed, materials and all
interest in the site shall be transferred to the Corporation upon payment by the
Corporation of one Bahamian dollar.

 
 
42.7
In the event that this Agreement is terminated by the Contractor after
Substantial Completion of construction of the Plant (i.e. during the Desalinated
Water Delivery Period) due to default by the Corporation, or due to order of the
Government of The Bahamas, then the Contractor will be entitled to payment of
then current Plant buyout purchase price described in Schedule C hereto at the
time of termination along with any outstanding amounts due to the Contractor
with regard to the desalinated water produced and delivered to the Corporation,
and fuel, chemicals, materials, spare parts and specific spare items inventory
less any amounts owed by the Contractor to the Corporation.

 
After payment of the above amount by the Corporation, the Plant as it is
constructed and equipped and all other beneficial interests to the Corporation
in the Plant and its Site, including movable and immovable property, shall be
transferred to and become the sole property of the Corporation
 
 
42.8
The Contractor shall co-operate with the Corporation, in regard to the
foregoing, as the Corporation exercises its rights under this Clause 42, by:

 
 
a.
providing to the Corporation all documentation necessary, relevant and
appropriate;

 
 
b.
executing all documents necessary, relevant and appropriate to the transfer of
title in the Plant to the Corporation;

 
 
c.
providing the Corporation with good and marketable title to the Plant free of
all liens and encumbrances; and

 
 
d.
leaving the Plant in good operating condition.

 
43. 
CONTRACTOR'S REPRESENTATIONS

 
 
43.1
In the context of this Agreement, the Contractor makes the following
representations:

 
 
i.
The Contractor has familiarized itself with the full nature and extent of the
documents pertaining to this Agreement, the work, the Site and all local
conditions, laws and regulations that in any manner affects the cost, progress,
performance and furnishing of the Work.

 
CONFIDENTIAL

37

--------------------------------------------------------------------------------


 
 
ii.
The Contractor acknowledges that the Corporation has only afforded typical
feedwater analysis, hydraulic, hydrogeological and geological data and
information for the Island of New Providence, and that the Contractor will
conduct his own specific Site investigation in these matters.  The finding, of
the Contractor's investigations will determine the precise nature, sizing,
complement and extent of the Plant as to be built and equipped by the
Contractor, at the Contractor's expense and at no increase in capital cost or
the Desalinated Water Sale Price per KIG and/or with no increase in the
consumption rates or guarantee figures as stated on the Plant Performance
Guarantees.  Specifically, the Contractor stipulates that all the equipment
required to meet the Performance Guarantees given by the Contractor will be
included with no increase in Plant capital cost or in the Desalinated Water Sale
Price per KIG versus the amounts stated in Appendix A as adjusted by Appendix B.

 
 
iii.
The Contractor has given the Corporation notice of all conflicts, errors or
discrepancies that it has discovered in the Bidding and Contract Documents, and
the written resolution thereof by the Corporation is acceptable to the
Contractor.

 
44. 
CONTRACT DOCUMENTS

 
 
44.1
The Contract Documents (the "Contract Documents") which comprise the entire
contract between the Corporation and the Contractor concerning the Work consist
of the following:

 
 
1.
this Agreement.

 
2.
Appendix A - Contract Water Sale Price of Desalinated Water

 
3.
Appendix B - Annual Price Adjustment

 
4.
Appendix C - Plant Buyout Purchase Price Schedule

 
5.
Appendix D - Securities (as per Article 17 of this Agreement)

 
6.
Appendix E - Submittals During Construction

 
7.
Appendix F - The Specifications

 
8.
The Tender Documents and addenda (not attached)

 
9.
Letter of Acceptance and the Bid

 
10.
Correspondence between the Corporation and the Contractor prior to issue of the
Letter of Acceptance, list as follows:



 
a.
Letter from Contractor to Corporation dated July 6, 2004

 
b.
Letter from Contractor to Corporation dated July 7, 2004

 
c.
Letter from Contractor to Hon. Minister of Works and Utilities dated October 1,
2004

 
CONFIDENTIAL

38

--------------------------------------------------------------------------------


 
45. 
ENTIRE AGREEMENT, BINDING EFFECT AND MODIFICATION

 
 
45.1
The Contract Documents shall be binding upon the parties and their respective
successors and assigns and may be amended or modified only by further writing
signed by both parties.  The Contract Documents set forth the entire agreement
of the parties with respect to the subject matter hereof and supersede any prior
agreements and understandings whether oral or written relating to the subject
matter hereof.

 
46. 
GOVERNING LAWS AND ARBITRATION

 
 
46.1
The Contract Documents and their implementation shall be construed under and
governed by the laws of the Commonwealth of The Bahamas.

 
 
46.2
The settlement of disputes not amicably resolved between the Corporation and the
Contractor shall be settled by the courts of the Commonwealth of The Bahamas.

 
47.
TRANSFER AND ASSIGNMENT

 
 
47.1
This Agreement may only be transferred or assigned if and when the present
parties agree to the same in writing provided that the Corporation hereby
consents to the immediate transfer by Consolidated Water Co. Ltd. of its rights
and obligations under this Agreement, the Letter of Acceptance and the Bid to
Waterfields Company Limited upon the execution hereof.

 
48. 
NOTICE

 
 
48.1
Any written notice required or permitted under the terms of this Agreement shall
be sent by certified or registered mail, by Facsimile, or email to the following
addresses:



THE CORPORATION
 
THE CONTRACTOR
     
General Manager
 
The General Manager
Water and Sewerage Corporation
 
Waterfields Company Limited
87 Thompson Boulevard
 
Windsor Fields
P.O. Box N-3905
 
P.O. Box N-54030
Nassau, Bahamas
 
Nassau, New Providence, Bahamas
Facsimile No.:  242-322-5080
 
Facsimile No:  242-377-3459
Telephone No.:  242-302-5509
 
Telephone No:  242-377-3451
         
                         and
         
Consolidated Water Co. Ltd.
   
P. O. Box 1114GT
   
Grand Cayman, Cayman Islands
   
British West Indies
   
Facsimile No:  345-949-2957
   
Telephone No:  345-945-4277

 
CONFIDENTIAL

39

--------------------------------------------------------------------------------


 
Or such other party address, facsimile number, or email address as the parties
may designate from time to time by written notice to each other.  Notice shall
be deemed received eight (8) business days following the date post-marked in the
event of mailing, in the Bahamas, or upon the first business day following
transmission by facsimile.
 
49. 
SIGNATURES AND SEALS

 
In witness hereof the parties hereto have caused this Agreement to be executed
the day and year first before witness in accordance with their respective laws.
 
THE COMMON SEAL of
 
WATERFIELDS COMPANY LIMITED
 
was hereunto affixed by:
 

/s/ Frederick W. McTaggart
 (Signature)

Frederick W. McTaggart
Secretary and a Director of Waterfields Company Limited


in the presence of



/s/ Gerrard Pereira  
(Witness) (Signature)
 


CONFIDENTIAL
 
40

--------------------------------------------------------------------------------

 


THE COMMON SEAL of
 
CONSOLIDATED WATER CO. LTD.
 
was hereunto affixed by:
 

/s/ Frederick W. McTaggart
 (Signature)

Frederick W. McTaggart
President, CEO and a Director of Consolidated Water Co. Ltd.


in the presence of



/s/ Gerrard Pereira  
(Witness) (Signature)
 



THE COMMON SEAL of
 
WATER AND SEWERAGE CORPORATION
 
was hereunto affixed by:
 

/s/ Donald P. Demerite
 (Signature)

Donald P. Demeritte


the Chairman
and



/s/ Robert P. Wells
 (Signature)

Robert P. Wells


The Deputy Chairman of the said


WATER AND SEWERAGE CORPORATION


in the presence of



/s/ illegible
 (Witness Signature)

 
CONFIDENTIAL
 
41

--------------------------------------------------------------------------------

 

Portions of this document have been omitted
pursuant to a request for confidential treatment.  The
omitted portions are marked ***** and have been
filed separately with the Commission.


APPENDIX A
 
TABLE 6-1A
BID PRICE FOR DESALINATED WATER
Guaranteed NRW Reduction Option
Plant Production Rate, IGPD
4,000,000
Availability Factor
1.0000
Annual Prod. kgal/yr
1,460,000
Annual Interest Rate
*****
Plant Capital Cost
*****
Number of Years
20
Production Costs (Annual)
FIXED COSTS
Annual Cost
B$/kigal
Total
     
Fixed Charges - Capital Repayment
*****
*****
General & Administrative (Note 1)
*****
*****
Operation & Maintenance Labor
*****
*****
Overhead & Profit on Labor
*****
*****
SUBTOTAL FIXED COSTS
*****
*****
Note 1: includes allowance for bonding and insurance
   
CONSUMABLES
     
B$/US gal
US gal/klgal
Diesel Fuel
1.094
*****
*****
*****
Chemicals
B$/lb
lb/klgal
 
Flocon
*****
*****
*****
*****
Gaseous Chlorine
*****
*****
*****
*****
Caustic Soda
*****
*****
*****
*****
Calcite
*****
*****
*****
*****
Carbon Dioxide
*****
*****
*****
*****
Cleaning Chem
(low & hi pH)
*****
*****
*****
*****
Spare Parts
*****
*****
Replacement Membranes
*****
*****
Cartridge Filters & Misc Consumables
*****
*****
Other
*****
*****
Subtotal Consumables-less Profit
*****
*****
Overhead & Profit on Consumables
*****
*****
SUBTOTAL CONSUMABLES
*****
*****
TOTAL BID PRICE:
*****
*****



CONFIDENTIAL
 
42

--------------------------------------------------------------------------------

 
Portions of this document have been omitted
pursuant to a request for confidential treatment.  The
omitted portions are marked ***** and have been
filed separately with the Commission.
 
TABLE 6-1B
BID PRICE FOR DESALINATED WATER
Guaranteed NRW Reduction Option
 
Plant Production Rate, IGPD
5,000,000
Availability Factor
1.0000
 
Annual Prod. kgal/yr
1,825,000
Annual Interest Rate
*****
 
Plant Capital Cost
*****
Number of Years
20
 
Production Costs
(Annual) FIXED COSTS
Annual Cost
B$/kigal
Total
         
Fixed Charges - Capital Repayment
*****
*****
 
General & Administrative (Note 1)
*****
*****
 
Operation & Maintenance Labor
*****
*****
 
Overhead & Profit on Labor
*****
*****
 
SUSTOTAL FIXED COSTS
*****
*****
 
Note 1: includes allowance for bonding and insurance
     
CONSUMABLES
         
B$/US gal
US gal/klgal
 
Diesel Fuel
1.094
*****
*****
*****
 
Chemicals
B$/lb
lb/klgal
     
Flocon
*****
*****
*****
*****
 
Gaseous Chlorine
*****
*****
*****
*****
 
Caustic Soda
*****
*****
*****
*****
 
Calcite
*****
*****
*****
*****
 
Carbon Dioxide
*****
*****
*****
*****
 
Cleaning Chem
(low & hi pH)
*****
*****
*****
*****
 
Spare Parts
*****
*****
 
Replacement Membranes
*****
*****
 
Cartridge Filters & Misc Consumables
*****
*****
 
Other
*****
*****
 
Subtotal Consumables-less Profit
*****
*****
 
Overhead & Profit on Consumables
*****
*****
 
SUBTOTAL CONSUMABLES
*****
*****
 
TOTAL BID PRICE:
*****
*****
 


CONFIDENTIAL
 
43

--------------------------------------------------------------------------------

 

Portions of this document have been omitted
pursuant to a request for confidential treatment.  The
omitted portions are marked ***** and have been
filed separately with the Commission.
 
TABLE 6-2A
COMMERCIAL BID EVALUATION FORM
Guaranteed NRW Reduction Option
 
Plant Production Rate, IGPD
4,000,000
Availability Factor
1.0000
 
Annual Prod. kgal/yr
1,460,000
Annual Interest Rate
*****
 
Plant Capital Cost
*****
Number of Years
20
 
Production Costs
(Annual) FIXED COSTS
Annual Cost
B$/kigal
Total
         
Fixed Charges - Capital Repayment
*****
*****
 
General & Administrative (Note 1)
*****
*****
 
Operation & Maintenance Labor
*****
*****
 
Overhead & Profit on Labor
*****
*****
 
SUSTOTAL FIXED COSTS
*****
*****
 
Note 1: includes allowance for bonding and insurance
     
CONSUMABLES
B$/US gal
US gal/klgal
     
Diesel Fuel
1.094
*****
*****
*****
 
Electricity
B$/kwh
kwh/klgal
     
Power Consumption
0.1285
*****
*****
*****
   
B$/kVA/yr
Max. kVA
     
Demand Charge
123.96
*****
*****
*****
 
Chemicals
B$/lb
lb/klgal
     
Flocon
*****
*****
*****
*****
 
Gaseous Chlorine
*****
*****
*****
*****
 
Caustic Soda
*****
*****
*****
*****
 
Calcite
*****
*****
*****
*****
 
Carbon Dioxide
*****
*****
*****
*****
 
Cleaning Chem
(low & hi pH)
*****
*****
*****
*****
 
Spare Parts
*****
*****
 
Replacement Membranes
*****
*****
 
Cartridge Filters & Misc Consumables
*****
*****
 
Other (Standby Diesel Generator Lube & Parts)
*****
*****
 
Subtotal Consumables-less Profit
*****
*****
 
Overhead & Profit on Consumables
*****
*****
 
SUBTOTAL CONSUMABLES
*****
*****
 
TOTAL BID PRICE:
*****
*****
 


CONFIDENTIAL
 
44

--------------------------------------------------------------------------------

 

Portions of this document have been omitted
pursuant to a request for confidential treatment.  The
omitted portions are marked ***** and have been
filed separately with the Commission.
 
TABLE 6-2B
COMMERCIAL BID EVALUATION FORM
Guaranteed NRW Reduction Option
 
Plant Production Rate, IGPD
5,000,000
Availability Factor
1.0000
 
Annual Prod. kgal/yr
1,825,000
Annual Interest Rate
*****
 
Plant Capital Cost
*****
Number of Years
20
 
Production Costs (Annual)
FIXED COSTS
Annual Cost
B$/kigal
Total
       
Fixed Charges - Capital Repayment
*****
*****
 
General & Administrative (Note 1)
*****
*****
 
Operation & Maintenance Labor
*****
*****
 
Overhead & Profit on Labor
*****
*****
 
SUSTOTAL FIXED COSTS
*****
*****
 
Note 1: includes allowance for bonding and insurance
     
CONSUMABLES
B$/US gal
US gal/klgal
     
Diesel Fuel
1.094
*****
*****
*****
 
Electricity
B$/kwh
kwh/klgal
     
Power Consumption
0.1285
*****
*****
*****
   
B$/kVA/yr
Max. kVA
     
Demand Charge
123.96
*****
*****
*****
 
Chemicals
B$/lb
lb/klgal
     
Flocon
*****
*****
*****
*****
 
Gaseous Chlorine
*****
*****
*****
*****
 
Caustic Soda
*****
*****
*****
*****
 
Calcite
*****
*****
*****
*****
 
Carbon Dioxide
*****
*****
*****
*****
 
Cleaning Chem (low & hi pH)
*****
*****
*****
*****
 
Spare Parts
*****
*****
 
Replacement Membranes
*****
*****
 
Cartridge Filters & Misc Consumables
*****
*****
 
Other (Standby Diesel Generator Lube & Parts)
*****
*****
 
Subtotal Consumables-less Profit
*****
*****
 
Overhead & Profit on Consumables
*****
*****
 
SUBTOTAL CONSUMABLES
*****
*****
 
TOTAL BID PRICE:
*****
*****
 


CONFIDENTIAL
 
45

--------------------------------------------------------------------------------

 

Portions of this document have been omitted
pursuant to a request for confidential treatment.  The
omitted portions are marked ***** and have been
filed separately with the Commission.


APPENDIX B


ANNUAL PRICE ADJUSTMENT
ESCALATION CALCULATION


Referring to the "Annual Price Adjustment" form attached:


Fixed Costs:


1.
The fixed charges including capital repayment and the associated interest shall
remain fixed with no escalation throughout the term of this Agreement.

 
2.
General and administrative costs including insurance and bonding shall be
escalated on the third anniversary of Substantial Completion and on every
subsequent anniversary during the term of this Agreement, in accordance with the
International Monetary Fund Consumer Price Index ("CPI") for The Bahamas. The
original price contained in the Bid for general and administrative costs will be
adjusted by the ratio of the current CPI to the CPI on the second anniversary of
Substantial Completion.

 
3.
Operation & Maintenance Labor shall be escalated on the third anniversary of
Substantial Completion and on every subsequent anniversary during the term of
this Agreement, based on the International Monetary Fund Consumer Price Index
for The Bahamas.  The original price contained in the Bid for operation &
maintenance labor will be adjusted by the ratio of the current CPI to the CPI on
the second anniversary of Substantial Completion.

 
4.
Overhead and profit on labor ("OHPL") shall be escalated by the Consumer Price
Index ("CPI") for the Bahamas as described in 2 & 3 above.

 
Consumables:


5.
Fuel oil: The Contractor will be required to purchase fuel oil under long term
contract.  The formula to be used in Appendix B for fuel oil price adjustment
will be based on the terms of the current approved fuel oil supply
contract.  Price adjustments will be made at intervals which are determined by
the terms of the fuel oil supply contract and may occur on a more frequent basis
than the annual escalation interval specified for other consumables.  Since the
fuel oil supply contracts will be competitively bid at regular intervals, price
variations due to escalation will be reflected in the prices contained in the
Bid and the terms set out in the Contract Documents and no further escalation
calculation is required.

 
CONFIDENTIAL

46

--------------------------------------------------------------------------------


 
Portions of this document have been omitted
pursuant to a request for confidential treatment.  The
omitted portions are marked ***** and have been
filed separately with the Commission.
 
6.
Chemical prices shall be escalated * * * * * during the term of this Agreement,
based on the Industrial Chemical Index ("ICI") from the US Department of
Commerce Producer Price Index.  The original price for chemicals contained in
the Bid will be adjusted by the ratio of * * * * *.  Chemical prices shall also
be adjusted to account for changes in the rate of stamp tax, if any, as applied
to the escalated chemical prices multiplied by the current exchange rate of
Bahamian Dollars to US Dollars at the prevailing rate of the Central Bank of The
Bahamas 30 days prior to commencement of the new year of operations on the
Desalinated Water Delivery Period annual anniversary date.

 
7.
The price for spare parts & equipment consumables shall include spare parts,
replacement membranes, cartridge filters & miscellaneous consumables, etc.  The
price for spare parts & equipment consumables shall be escalated * * * * * the
term of this Agreement, based on the Construction Cost Index for Plant ("CCI")
published by the US Department of Commerce.  The original price contained in the
Bid for spare parts & equipment consumables will be adjusted by the ratio of * *
* * *.  The spare parts & equipment consumables price shall also be adjusted to
account for changes in the rate of stamp tax, if any, as applied to the
escalated spare parts & equipment consumables prices multiplied by the
prevailing exchange rate as described in 6 above.

 
8.
Overhead and profit on consumables shall be escalated on an annual
basis.  Overhead and profit on consumables shall always remain at the same ratio
to the subtotal of consumables less profit as the prices contained in the Bid.


CONFIDENTIAL
 
47

--------------------------------------------------------------------------------

 

APPENDIX B


ANNUAL PRICE ADJUSTMENT


PRODUCTION COSTS (ANNUAL)
FORMULA FOR ADJUSTMENT
ADJUSTED CONTRACT PRICE
($/kigal)
FIXED COSTS
   
Fixed Charges - Capital Repayment
No annual adjustment required
 
General & Administrative
G&An=(CPIc/CPIs)*(G&Ao)
 
Operation & Maintenance Labor
O&MLn=(CPIc/CPIs)*(O&MLo)
 
Overhead & Profit on Labor
OHPLn=(CPIc/CPIs)*(OHPLo)
 
SUBTOTAL FIXED COSTS
   
CONSUMABLES
     
Fuel oil
In accordance with the terms of the approved fuel oil supply agreement pursuant
to Clause 6.6.
 
Chemicals
CHEMn=(STc/STo)*(XRc)*(ICIc/ICIs)*(CHEMo)
 
Spare Parts & Equipment Consumables
SPCEn= (STc/STo)*(XRc)*(CCIc/CCIs)*(SPECo)
 
SUBTOTAL CONSUMABLES-LESS PROFIT
   
Overhead & Profit on Consumables
OHPCn=[(CHEMn+SPCEn)/(CHEMo+SPECo)]*(OHPCo)
 
SUBTOTAL CONSUMABLES
   
TOTAL PRICE FOR THE NEW CONTRACT YEAR
   


CONFIDENTIAL
 
48

--------------------------------------------------------------------------------

 

Portions of this document have been omitted
pursuant to a request for confidential treatment.  The
omitted portions are marked ***** and have been
filed separately with the Commission.


Where:
G&A 
=           General & Administrative Costs

CPI 
=           International Monetary Fund Consumer Price Index for the Bahamas

O&ML 
=          O&M Labor Cost

OHPL 
=           Overhead & Profit on Labor

ST 
=           Stamp Tax (percent)(i.e. STo=7.0%=.07)

CHEM 
=           Chemical Cost per 1000 igal

XRc 
=           Current exchange rate $B/$US at time of annual escalation
calculation

ICI 
=           Industrial Chemical Index - US Dept Commerce Producer Price Index

SPCE 
=           Spare Parts and Equipment Consumables Cost per 1000 igal

CCI 
=           Construction Cost Index for Plant - US Dept of Commerce

OHPC 
=           Overhead & Profit on Consumables

c 
=           tax rate or index on the last anniversary of Substantial Completion

o 
=           tax rate or price contained in the Bid

s 
=           index on the * * * * *

n 
=           index or price for the new operating year


CONFIDENTIAL
 
49

--------------------------------------------------------------------------------

 

Portions of this document have been omitted
pursuant to a request for confidential treatment.  The
omitted portions are marked ***** and have been
filed separately with the Commission.
APPENDIX C


BUYOUT PURCHASE PRICE
END OF WATER DELIVERY PERIOD *:
BUYOUT PURCHASE PRICE
Year 1
* * * * *
Year 2
* * * * *
Year 3
* * * * *
Year 4
* * * * *
Year 5
* * * * *
Year 6
* * * * *
Year 7
* * * * *
Year 8
* * * * *
Year 9
* * * * *
Year 10
* * * * *
Year 11
* * * * *
Year 12
* * * * *
Year 13
* * * * *
Year 14
* * * * *
Year 15
* * * * *
Year 16
* * * * *
Year 17
* * * * *
Year 18
* * * * *
Year 19
* * * * *
Year 20
* * * * *



Formula used:
         
pv + CUMPRINC (rate,nper,pv,start_period,end_period,type)
           
where,
         
pv = Capital Cost
     
CUMPRINC = Excel function to return the cumulative principal paid on a loan
between two periods
 
rate = monthly interest rate = 1.000%
nper= total number of periods = 180


start_period = 1
end_period = end period = completed years times 12 months
type = 0, which means payment is at the end of each period

CONFIDENTIAL
 
50

--------------------------------------------------------------------------------

 

APPENDIX D


SECURITIES


The following pages contain example security forms, as discussed in Clause 17.


CONFIDENTIAL
 
51

--------------------------------------------------------------------------------

 

FORM OF OPERATIONS PERFORMANCE BANK GUARANTEE


To:
   
[name of Employer]
               
[address of Employer]
       
WHEREAS
   
[name and address of Contractor]
     
(hereinafter called "the Contractor") has undertaken, to execute
                     
[name of Contract and brief description of Works]
       
(hereinafter called the "Contract");
       
AND WHEREAS it has been stipulated by you in the said Contract that the
Contractor shall furnish you with a Bank Guarantee by a recognized bank for the
sum specified herein as security for compliance with his obligation in
accordance with the Contract;
     
AND WHEREAS we have agreed to give the Contractor such a Bank Guarantee;
     
NOW THEREFORE we hereby affirm that we are the Guarantor and responsible to you,
on behalf of the Contract, up to a total of
             
[amount of Guarantee and
currency in which it is payable]
         
[in words], such sum being
payable in the circumstances described in the Contract and in accordance with
the terms hereof, and we undertake to pay you, upon your first written demand
and without cavil or argument, any sum or sums within the limits of
_______________________ [amount of Guarantee] as aforesaid without your needing
to prove or to show grounds or reasons for your demand for the sum specified
herein.



We hereby waive the necessity of your demanding the said debt from the
Contractor before presenting us with the demand.
 
CONFIDENTIAL

52

--------------------------------------------------------------------------------


 
We further agree that no change or addition to or other modification of the
terms of the Contract or of the work to be performed thereunder or of any of the
Contract documents which may be made between you and the Contractor shall in any
way release us from any liability under this Guarantee, and we hereby waive
notice of any such change, addition or modification.
 
The guarantee shall be valid until [
 
SIGNATURE AND SEAL OF THE GUARANTOR
 

 
NAME OF THE BANK
 


CONFIDENTIAL
 
53

--------------------------------------------------------------------------------

 

FORM OF CONSTRUCTION PERFORMANCE BOND


BOND NO.
   
DATE BOND EXECUTED
  By this Bond we 
 
     
[name and address of Contractor]
       
as Principal (hereinafter called "the Contractor") and
   
 [name, legal title and address of surety, bond company or insurance company]
   
as Surety (hereinafter called "the Surety"), are held and firmly bound unto THE
WATER AND
SEWERAGE CORPORATION as Obligee (hereinafter called "the Employer")
in the amount of 
 
 
 [Amount of Bond]
[in words], for the payment of which sum well and truly to be made in accordance
with the provisions of the Contract (as defined hereafter) and the terms hereof
, the Contractor and the Surety Bind themselves, their heirs, executors,
administrators, successors and assigns, jointly and severally, firmly by these
presents.
 
WHEREAS the Contractor has entered into a written Agreement
with the Employer dated   
 day of
 
2005 for
 
 [name of Contract] in accordance with the documents, plans,
specifications and amendments referred to therein, which to the extent herein
provided for, are by reference made part hereof and are referred to hereinafter
to as the "Contract".
1.
An amount is to be inserted by the Surety in the amount specified in clause 17
of the Contract, and denominated either in the currency(ies) of the Contract or
in a freely convertible currency acceptable to the Employer.
 NOW, THEREFORE, the condition of this obligation is such that, if the
Contractor shall promptly and faithfully perform the said Contract (including
any amendments thereto) then this obligation shall be null and void; otherwise
it shall remain in full force and effect.  Whenever the Contractor is declared
by the Employer to be, in material default under the Contract, the Surety shall
promptly:




 
(1)
complete the Contract in accordance with its terms and conditions; or
       
(2)
obtain a bid or bids from qualified Bidders for submission to the Employer for
completing the Contract in accordance with its terms and conditions, upon
determination by the Employer and the Surety of the lowest responsive bidder,
arrange for the contract between such Bidder and Employer and make available as
work progresses (even though there should be a default or a succession of
defaults under the contract or contracts of completion arranged under this
paragraph) sufficient funds to pay the cost of completion; but not exceeding,
including other costs and damages for which the Surety may be liable hereunder,
the amount set forth in the first paragraph hereof; or
       
(3)
pay the Employer the amount required by the Employer to complete the Contract in
accordance with its terms and conditions up to a total not exceeding the amount
of this Bond.

 
CONFIDENTIAL
54

--------------------------------------------------------------------------------


 
The Surety shall not be liable for a greater sum than the specified amount of
this Bond.
  
The Surety hereby waives the necessity of the Employer demanding the said debt
from the Contractor before presenting the Surety with the demand.
 
The Surety further agrees that no change or addition to or other modification of
the terms of the Contact or of the work to be performed thereunder or of any of
the Contract documents which may be made between the Employer and the Contractor
shall in any way release the Surety from any liability under this guarantee, and
the Surety hereby waives notice of any such change, addition or modification.
 
Any suit under this Bond must be instituted before the expiration of one year
from the date of Substantial Completion.
  
No right of action shall accrue on this Bond to or for the use of any person or
corporation other than the Employer named herein or the heirs, executors,
administrators, successors and assigns of the Employer.
 
In witness whereof, the Contractor and the Surety have caused these presents to
be sealed with their respective corporate seals.
   
On behalf of
   
(Contractor - Corporation)
   
By
     
In the capacity of 
     
In the presence of
     
Signed on
         
On behalf of
   
(Guarantee/Sureties)
   
By
     
In the capacity of
     
In the presence of
 


CONFIDENTIAL
 
55

--------------------------------------------------------------------------------

 

FORM OF CONSTRUCTION PERFORMANCE BANK GUARANTEE



To:
   
[name of Employer]
           
 [address of Employer]
           
WHEREAS
              [name and address of Contractor]      
(hereinafter called "the Contractor") has undertaken, in pursuance of Contract
No. __________________
to execute        
 [description of Contract and brief
description of Works]
     
(hereinafter called the "Contract");
       
AND WHEREAS it has been stipulated by you in the said Contract that the
Contractor shall furnish you with a Bank Guarantee by a recognized bank for the
sum specified herein as security for compliance with his obligation in
accordance with the Contract;
     
AND WHEREAS we have agreed to give the Contractor such a Bank Guarantee;
     
NOW THEREFORE we hereby affirm that we are the Guarantor and responsible to you,
on behalf of the Contract, up to a total of
       
 [amount of Guarantee]
     
 [in words], such sum being
payable in accordance with the provisions of the Contract (as defined hereafter)
and the terms hereof, and we undertake to pay you, upon your first written
demand and without cavil or argument, any sum or sums within the limits
of  [amount of Guarantee] as aforesaid without your needing to prove or to show
grounds or reasons for your demand for the sum specified herein.
     
We hereby waive the necessity of your demanding the said debt from the
Contractor before presenting us with the demand.
 
We further agree that no change or addition to or other modification of the
terms of the Contract or of the works to be performed thereunder or of any of
the contract documents which may be made between you and the Contractor shall in
any way release us from any liability under this Guarantee, and we hereby waive
notice of any such change, addition or modification.
 
The guarantee shall be valid until the date of issue by
[                                                                                                            ]
of Substantial Completion.
 
SIGNATURE AND SEAL OF THE GUARANTOR
     
NAME OF BANK
     


CONFIDENTIAL
 
56

--------------------------------------------------------------------------------

 

APPENDIX E


SUBMITTALS DURING CONSTRUCTION


As a minimum, the following submittals shall be made during construction of the
Plant:


ENVIRONMENTAL IMPACT STATEMENT
 
WELL PUMPS
 
FEEDWATER AND EFFLUENT BOREHOLES
 
FIRST PASS RO SYSTEM
 
HIGH PRESSURE FEED PUMPS AND DRIVERS- FIRST PASS
 
ENERGY RECOVERY DEVICES
 
SECOND PASS RO SYSTEM
 
HIGH PRESSURE FEED PUMPS AND DRIVERS- SECOND PASS
 
PRODUCT TRANSFER PUMPS
 
PRODUCT STORAGE TANK
 
PRODUCT WATER DEGASIFIER
 
DOSING SYSTEMS
 
MEDIA FILTERS
 
CARTRIDGE FILTERS
 
DIESEL GENERATOR (INCLUDING VOLTAGE DROP CALCULATION)
 
FLOW AND CONDUCTIVITY METERS (REVENUE METERS)
 
PLC
 
BUILDING(S)
 
RO BUILDING CRANE(S)
 
AIR CONDITIONING
 
PIPING MATERIALS

CONFIDENTIAL
 
57

--------------------------------------------------------------------------------

 

APPENDIX F


SPECIFICATIONS
 
The following pages contain the Diesel Drive Bid Documents dated 21st April,
2005.

CONFIDENTIAL
 
58

--------------------------------------------------------------------------------

 

WATER AND SEWERAGE CORPORATION
NASSAU, BAHAMAS


[logo1.jpg]


PROVISION OF DESALINATED WATER
FROM
BLUE HILLS SEAWATER REVERSE OSMOSIS PLANT




WATERFIELDS COMPANY LIMITED,
DIESEL DRIVE BID


Table of Contents


Note:      Underlined text used for divider tab labels.


i.
Form of Bid (Section 4)
x.
Diesel Fuel Oil Price Commitment
ii.
Accounting for Bid Prices of Desalinated
xi.
Summary of Fuel and Power
 
Water Delivered (Section 6)
 
Consumptions (Table 10-3)
 
a.Tables 6-1(A and B), Bid Price for
xii.
Plant Mass Balances
 
Desalinated Water
xiii.
Piping & Instrumentation Diagrams (P&IDs)
 
b.Table 6-2(A and B), Commercial Bid
xiv.
RO Membranes
 
Evaluation Form
xv.
Plant Layout Drawings
iii.
Plant Capital Cost Tables 7-1(A and B)
xvi.
Building Layout Drawings
iv.
Performance Guarantees (Section 8)
xvii.
Major Sub-Contractors
v.
Estimated Performance Data (Section 9)
xviii
Organization Chart (construction)
vi.
Technical Data Sheets (Section 10)
xix.
Organization Chart (delivery)
 
a.Table 10-1 General Technical Data
xx.
Project Financing
 
b.Table 10-2 Building Size
xxi.
Plant Buyout Schedule
 
c.Estimated Fuel and Power Consumption
xxii.
Supplemental Information
vii.
Bid Security
 
a.       Clarification
viii.
Joint Venture Documents
 
b.       Work Exchanger Experience
ix.
Form of Agreement for Desalinated Water Supply
           
[logo2.jpg]
[logo3.jpg]
 
CONSOLIDATED
WATER
 
Waterfields Company Limited
 


CONFIDENTIAL
 
59

--------------------------------------------------------------------------------

 